UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period :	October 1, 2012 — September 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Balanced Fund Annual report 9 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Political events, including the 16-day partial shutdown of the federal government in October, have created an unpredictable environment for investors. Generally, investors prefer clarity, and the drawn-out political wrangling and lack of resolution of the budget and debt ceiling have obscured the way forward for many. Still, markets have shown remarkable resiliency this year, with the S&P 500 Index up approximately 25% as of October 31, 2013. Corporate balance sheets appear to be healthy, and profits remain strong. Moreover, the Federal Reserve has pledged to maintain an aggressive monetary stimulus policy until the U.S. economic recovery establishes a firm footing. Of course, it is impossible to predict political and economic outcomes, but we know from past experience the value of maintaining a long-term perspective when it comes to investing. At Putnam, our investment professionals combine in-depth fundamental research, active investing, and risk management strategies that can serve investors well in any market. By integrating investment innovation with alternative approaches, we offer a diverse set of products for a wide range of financial goals. We also strongly emphasize the importance of seeking the guidance of a financial advisor, who can help you work toward your investment goals, based on your individual time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Balanced Blended Benchmark is administered by Putnam Management and comprises 50% Russell 3000 Index, 35% Barclays U.S. Aggregate Bond Index, 10% MSCI EAFE Index (ND), and 5% JPMorgan Developed High Yield Index. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Dynamic Asset Allocation Balanced Fund Interview with your fund’s portfolio manager How did Putnam Dynamic Asset Allocation Balanced Fund perform for the 12months ended September30, 2013? For the majority of the period, the fund maintained a slight overweight to equities and high-yield bonds. This allocation strategy was favorable as riskier assets generally outperformed less risky assets during the period. Putnam Dynamic Asset Allocation Balanced Fund’s class A shares returned 12.62% at net asset value for the 12months ended September30, 2013. The fund lagged the return of the all-equity Russell 3000 Index, its primary benchmark, but slightly outperformed its secondary benchmark, the Putnam Balanced Blended Benchmark. How would you describe the environment for capital markets during the period? Equity markets experienced several sharp shifts during the period. As we think back to the beginning of the period, there was much concern on Wall Street regarding the fiscal cliff in the fall of 2012. This created investor anxiety and market volatility. In the first three months of the reporting period, U.S. stocks were flat. After a lackluster fourth quarter of 2012, stocks advanced during the first three months of 2013, with few meaningful pullbacks and limited volatility. However, the leading sectors were defensive ones, including consumer staples and health care. This may have been an indication that investors, while willing to return to equities, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Dynamic Asset Allocation Balanced Fund 5 remained cautious and skeptical about the prospects for U.S. economic growth. Then, in the spring, markets began to experience weaker performance. This was linked to the Fed’s talk of reducing its massive quantitative easing [QE] program in the May–June time frame. After Fed Chairman Ben Bernanke clarified his comments, markets rallied in July. In August, the Syrian crisis sparked more volatility with the threat of U.S. military intervention. By September, the Syrian crisis had faded, creating a rally in equity markets once again. In September, the Fed decided at its policy meeting to continue its bond-buying program at the pace of $85 billion per month, noting a more uneven economic climate than it had expected based on a weak September unemployment report along with the potential for fiscal discord in Washington. This sent equity prices even higher. Investors immediately began trying to assess when the central bank would begin tapering its bond purchases. Bernanke indicated that the board could still make its first reduction in purchases before year-end. However, he stressed that the Fed is looking for confirmation of a pickup in economic growth, sustained job gains, and proof that the inflation rate is moving toward the central bank’s 2% target. What were the main drivers of performance relative to the secondary benchmark during the period? Within equities, positive security selection, as well as a slight overweight position in small-cap stocks, aided returns. Security selection in large-cap, small-cap, and international equities also helped performance relative to the custom benchmark. Holding an underweight position in international stocks detracted within the fund’s equity portfolio relative to the secondary benchmark. Allocations are shown as a percentage of the fund’s net assets as of 9/30/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Dynamic Asset Allocation Balanced Fund Within the fund’s fixed-income portfolio, we held a sizable tactical overweight position in high-yield bonds, choosing to focus on credit risk rather than interest-rate risk. We rightly believed that high-yield bonds would outperform the more interest-rate-sensitive areas of the market, such as U.S. Treasuries. Did your asset allocation strategy change at all during the period? In the last weeks of the period, we decided to reduce our overweight position in equities, acknowledging the run-up in equity prices and also expressing our concerns about the fiscal deadlock in our nation’s capital. In fact, by the end of the third quarter, we had moved toward a slightly underweight allocation to equities, removed any exposure to commodities, and narrowed our underweight to interest-rate-sensitive fixed-income assets, creating a more neutral overall positioning relative to the benchmarks. Did the fund own any derivatives during the period? We used futures contracts to manage exposure to market risk and to equitize cash holdings. During the period, the fund had a variety of hedging positions in an effort to reduce foreign exposure risk or to gain exposure to particular currencies. What was your strategy in commodities? On a strategic basis, commodities may make up a smaller slice of the portfolio than stocks and bonds. The fund may hold commodities to enhance diversification, because the performance of commodities is not highly correlated with stocks or bonds. Commodity prices were hit hard during the past 12months, as a result This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Dynamic Asset Allocation Balanced Fund 7 of slowing demand from China and the move out of gold into riskier assets such as equities. What are your thoughts on the recent volatility and the future course for U.S. interest rates? The Fed’s talk of reducing stimulus during the May–June time frame triggered unease among bond investors, and the rise in yields that we saw during that period was dramatic. When the Fed chose not to reduce its bond purchases in September, yields decreased partially — retracing their earlier move. In our opinion, the Fed concluded this past spring that the economy had entered a much healthier phase than when the latest round of QE began in late 2012, and that if the pace of improvement continued, it would be prudent to begin dialing back its bond-buying program. However, as I mentioned, at its September meeting, the central bank decided to wait for further evidence of improvement in economic growth and the labor market before setting a timetable for tapering. In short, Fed officials now appear more concerned about softness in recent economic data. After the close of the period, President Barack Obama nominated Janet Yellen as Fed chairman. If she is confirmed by Congress, Yellen would succeed Bernanke, who completes his second term on January31, 2014. Yellen, vice chairman of the Fed, is generally considered equally as dovish as Bernanke, so it may be that QE will be with us for a while. What is your outlook for the coming months? As we know, markets dislike uncertainty, but unfortunately that remains the current state of affairs in the investment environment as we move into the fourth quarter. We expect further turmoil in Washington as lawmakers work toward a budget resolution and to raise This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Dynamic Asset Allocation Balanced Fund the debt ceiling. Given this dynamic and the run-up in stock prices over the past few quarters, we believe investors may feel the time is coming for the equity market to give back some of its gains. Equity prices are not overly expensive, in our view, but they’re not cheap, either. On a global basis, given the uncertain fiscal, monetary, and macroeconomic picture, we believe hewing close to neutral in our asset allocation strategy is the wisest course at present. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA®; Robert J. Schoen; and Jason R. Vaillancourt, CFA®. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Balanced Fund 9 IN THE NEWS With the U.S. Federal Reserve facing the formidable challenge of starting to unwind its unprecedented monetary stimulus program, President Barack Obama in October nominated Janet Yellen to chair the world’s most powerful central bank. Ben Bernanke completes his second four-year term as Fed chairman on January31, 2014. If she receives congressional confirmation, Yellen, vice chairman of the Fed since 2010 and a key architect of the central bank’s $85-billion-a-month asset-purchase program, would become the first woman to lead the central bank in its 100-year history. Bernanke, who led the Fed in its efforts to help the U.S. economy withstand the worst financial crisis since the 1930s, has said that the central bank will not taper its monthly bond purchases until U.S. economic data, particularly with respect to employment, show further improvement. The Fed has also pledged to hold short-term interest rates near zero until the nation’s unemployment rate, which stood at 7.2% as of September 30, 2013, reaches 6.5%, provided inflation remains in check. 10 Dynamic Asset Allocation Balanced Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (2/7/94) (2/11/94) (9/1/94) (2/6/95) (1/21/03) (7/2/12) (7/2/12) (7/5/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund Annual average 6.91% 6.59% 6.13% 6.13% 6.08% 6.08% 6.40% 6.20% 6.63% 7.18% 7.18% 7.18% 10 years 88.62 77.78 75.48 75.48 74.83 74.83 79.55 73.26 83.60 93.46 93.70 93.41 Annual average 6.55 5.92 5.78 5.78 5.75 5.75 6.03 5.65 6.26 6.82 6.83 6.82 5 years 57.89 48.81 52.29 50.29 51.94 51.94 53.97 48.58 55.81 59.78 59.98 59.74 Annual average 9.56 8.27 8.78 8.49 8.73 8.73 9.01 8.24 9.27 9.83 9.85 9.82 3 years 35.07 27.31 32.12 29.12 32.00 32.00 33.02 28.37 34.09 36.04 36.21 36.01 Annual average 10.54 8.38 9.73 8.89 9.70 9.70 9.98 8.68 10.27 10.80 10.85 10.80 1 year 12.62 6.14 11.90 6.90 11.81 10.81 12.10 8.18 12.42 12.99 13.11 12.96 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Dynamic Asset Allocation Balanced Fund 11 Comparative index returns For periods ended 9/30/13 Lipper Mixed-Asset Target Allocation Putnam Balanced Moderate Funds Russell 3000 Index Blended Benchmark category average* Life of fund Annual average 8.91% —† 7.01% 10 years 118.10 101.29% 81.09 Annual average 8.11 7.25 6.05 5 years 65.31 53.67 44.34 Annual average 10.58 8.97 7.57 3 years 59.19 36.19 28.17 Annual average 16.76 10.84 8.59 1 year 21.60 12.57 10.24 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/13, there were 531, 452, 396, 232, and 38 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $17,548 and $17,483, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $17,326. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $18,360, $19,346, $19,370, and $19,341, respectively. 12 Dynamic Asset Allocation Balanced Fund Fund price and distribution information For the 12-month period ended 9/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 4 4 4 4 4 4 4 4 Income $0.192 $0.095 $0.102 $0.131 $0.160 $0.226 $0.239 $0.222 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/12 $11.89 $12.62 $11.84 $11.65 $11.87 $12.30 $11.81 $11.90 $11.90 $11.90 9/30/13 13.19 13.99 13.15 12.92 13.17 13.65 13.11 13.21 13.21 13.21 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/12 1.07% 1.82% 1.82% 1.57% 1.32% 0.78%* 0.68%* 0.82% Annualized expense ratio for the six-month period ended 9/30/13† 1.01% 1.76% 1.76% 1.51% 1.26% 0.74% 0.64% 0.76% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and R6 shares have been annualized. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Dynamic Asset Allocation Balanced Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2013, to September 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.18 $9.01 $9.01 $7.74 $6.46 $3.80 $3.29 $3.90 Ending value (after expenses) $1,047.00 $1,043.10 $1,042.50 $1,044.50 $1,045.90 $1,048.40 $1,048.90 $1,048.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2013, use the following calculation method. To find the value of your investment on April 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.11 $8.90 $8.90 $7.64 $6.38 $3.75 $3.24 $3.85 Ending value (after expenses) $1,020.00 $1,016.24 $1,016.24 $1,017.50 $1,018.75 $1,021.36 $1,021.86 $1,021.26 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Dynamic Asset Allocation Balanced Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Dynamic Asset Allocation Balanced Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Balanced Blended Benchmark is a benchmark administered by Putnam Management, comprising 50% the Russell 3000 Index, 35% the Barclays U.S. Aggregate Bond Index, 10% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2013, Putnam employees had approximately $400,000,000 and the Trustees had approximately $96,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Asset Allocation Balanced Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Dynamic Asset Allocation Balanced Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by 18 Dynamic Asset Allocation Balanced Fund Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. Dynamic Asset Allocation Balanced Fund 19 As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The 20 Dynamic Asset Allocation Balanced Fund Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Moderate Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 2nd For the one-year period ended December 31, 2012, your fund’s performance was in the top Dynamic Asset Allocation Balanced Fund 21 decile of its Lipper Inc. peer group. Over the one-year, three-year and five-year periods ended December 31, 2012, there were 469, 419 and 382 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Dynamic Asset Allocation Balanced Fund Financial statements A note about your fund’s auditors A non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Dynamic Asset Allocation Balanced Fund 23 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Balanced Fund (the “fund”) at September 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 12, 2013 24 Dynamic Asset Allocation Balanced Fund The fund’s portfolio 9/30/13 COMMON STOCKS (52.6%)* Shares Value Basic materials (2.8%) Agnico-Eagle Mines, Ltd. (Canada) 290 $7,680 Agrium, Inc. (Canada) 692 58,149 Air Liquide SA (France) 560 77,995 Akzo Nobel NV (Netherlands) 2,603 171,055 Amcor, Ltd. (Australia) 45,382 442,844 American Vanguard Corp. 1,982 53,355 Andersons, Inc. (The) 1,721 120,298 Archer Daniels-Midland Co. 2,956 108,899 Arkema (France) 1,468 163,546 Asahi Kasei Corp. (Japan) 99,000 744,300 Assa Abloy AB Class B (Sweden) 14,075 646,074 Axiall Corp. 8,667 327,526 BASF SE (Germany) 9,399 901,525 Bemis Co., Inc. 14,181 553,201 BHP Billiton PLC (United Kingdom) 17,029 501,742 BHP Billiton, Ltd. (Australia) 28,801 960,279 Cambrex Corp. † 17,872 235,910 Cameco Corp. (Canada) 5,100 92,157 CF Industries Holdings, Inc. 6,962 1,467,798 Chemtura Corp. † 16,713 384,232 Chicago Bridge & Iron Co., NV 16,417 1,112,580 Cie de St-Gobain (France) 2,368 117,266 Croda International PLC (United Kingdom) 1,000 42,982 Cytec Industries, Inc. 6,517 530,223 Domtar Corp. (Canada) 4,841 384,472 Eastman Chemical Co. 16,800 1,308,720 Fletcher Building, Ltd. (New Zealand) 2,790 22,014 Fortescue Metals Group, Ltd. (Australia) 20,718 91,807 Fortune Brands Home & Security, Inc. 24,990 1,040,334 Givaudan SA (Switzerland) 10 14,607 Glencore Xstrata PLC (United Kingdom) 66,151 360,578 Goldcorp, Inc. (Canada) 3,896 101,367 Holcim, Ltd. (Switzerland) 5,462 406,472 Horsehead Holding Corp. † S 19,074 237,662 Huntsman Corp. 25,600 527,616 Innophos Holdings, Inc. 5,227 275,881 Innospec, Inc. 4,893 228,307 International Flavors & Fragrances, Inc. 236 19,423 Intrepid Potash, Inc. 1,724 27,032 Israel Chemicals, Ltd. (Israel) 2,580 21,773 Johnson Matthey PLC (United Kingdom) 19,657 893,582 Kansai Paint Co., Ltd. (Japan) 1,000 13,246 KapStone Paper and Packaging Corp. 4,341 185,795 Koninklijke Boskalis Westminster NV (Netherlands) 8,871 392,917 Koppers Holdings, Inc. 1,594 67,984 Kraton Performance Polymers, Inc. † 5,207 102,005 Dynamic Asset Allocation Balanced Fund 25 COMMON STOCKS (52.6%)* cont. Shares Value Basic materials cont. L.B. Foster Co. Class A 4,103 $187,671 Landec Corp. † 11,716 142,935 Linde AG (Germany) 350 69,320 Louisiana-Pacific Corp. † 2,231 39,243 LSB Industries, Inc. † 14,544 487,660 LyondellBasell Industries NV Class A 36,052 2,640,088 Minerals Technologies, Inc. 2,157 106,491 Monsanto Co. 48,114 5,021,658 Mosaic Co. (The) 1,076 46,290 Newcrest Mining, Ltd. (Australia) 2,312 25,235 NN, Inc. 14,060 218,774 Oji Holdings Corp. (Japan) 2,000 9,360 OM Group, Inc. † 4,674 157,888 Orica, Ltd. (Australia) 470 8,796 Packaging Corp. of America 13,256 756,785 Potash Corp. of Saskatchewan, Inc. (Canada) 3,246 101,535 PPG Industries, Inc. 13,236 2,211,206 Randgold Resources, Ltd. (Jersey) 540 38,911 Rio Tinto PLC (United Kingdom) 8,741 427,779 Rio Tinto, Ltd. (Australia) 9,474 545,676 S&W Seed Co. † 12,158 101,762 Sherwin-Williams Co. (The) 9,305 1,695,185 Sigma-Aldrich Corp. 142 12,113 Sika AG (Switzerland) 7 20,404 Solvay SA (Belgium) 226 33,892 Sumitomo Chemical Co., Ltd. (Japan) 181,000 688,682 Sumitomo Metal Mining Co., Ltd. (Japan) 30,000 423,012 Syngenta AG (Switzerland) 1,874 765,473 Taiheiyo Cement Corp. (Japan) 3,000 13,063 Toray Industries, Inc. (Japan) 3,000 19,686 Trex Co., Inc. † 5,371 266,026 Tronox, Ltd. Class A 4,583 112,146 Valspar Corp. 11,553 732,807 Veidekke ASA (Norway) 13,701 106,632 voestalpine AG (Austria) 15,038 719,065 W.R. Grace & Co. † 10,257 896,462 Wendel SA (France) 3,914 530,565 Yamana Gold, Inc. (Canada) 1,040 10,813 Capital goods (4.0%) ABB, Ltd. (Switzerland) 27,983 661,864 Aecom Technology Corp. † 19,800 619,146 AGCO Corp. 1,934 116,852 Aisin Seiki Co., Ltd. (Japan) 17,100 728,048 Alliant Techsystems, Inc. 2,670 260,485 Altra Holdings, Inc. 10,412 280,187 Astronics Corp. † 2,346 116,620 Avery Dennison Corp. 17,500 761,600 26 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Capital goods cont. AZZ, Inc. 4,907 $205,407 Ball Corp. 19,366 869,146 Boeing Co. (The) 74,814 8,790,645 Chart Industries, Inc. † 3,726 458,447 Chase Corp. 5,662 166,350 CNH Industrial NV (Netherlands) † 6,129 76,608 Coway Co., Ltd. (South Korea) 3,366 186,361 Cummins, Inc. 23,349 3,102,382 Daelim Industrial Co., Ltd. (South Korea) 2,149 193,968 Daikin Industries, Ltd. (Japan) 3,900 206,714 Deere & Co. 1,130 91,971 Delphi Automotive PLC (United Kingdom) 49,300 2,880,106 Douglas Dynamics, Inc. 9,206 135,604 DXP Enterprises, Inc. † 1,987 156,913 European Aeronautic Defence and Space Co. NV (France) 26,121 1,664,234 Franklin Electric Co., Inc. 7,636 300,858 Generac Holdings, Inc. 6,092 259,763 General Dynamics Corp. 38,211 3,344,227 Greenbrier Companies, Inc. † 12,861 318,053 HEICO Corp. 1,972 133,583 Hermes Microvision, Inc. (Taiwan) 2,000 58,173 Hitachi, Ltd. (Japan) 48,000 315,947 Hyster-Yale Materials Holdings, Inc. 2,096 187,948 IHI Corp. (Japan) 115,000 483,188 II-VI, Inc. † 17,689 332,907 IMI PLC (United Kingdom) 31,548 743,113 Ingersoll-Rand PLC 38,100 2,474,214 JGC Corp. (Japan) 17,000 612,239 Kadant, Inc. 5,905 198,349 KBR, Inc. 24,400 796,416 Leggett & Platt, Inc. 25,300 762,795 Lindsay Corp. 816 66,602 Lockheed Martin Corp. 30,534 3,894,612 McDermott International, Inc. † 35,860 266,440 Metso Corp. OYJ (Finland) 1,608 63,173 Miller Industries, Inc. 7,098 120,524 Mine Safety Appliances Co. 2,430 125,412 Mitsubishi Electric Corp. (Japan) 16,000 167,659 NACCO Industries, Inc. Class A 1,056 58,524 Northrop Grumman Corp. 31,344 2,985,829 NSK, Ltd. (Japan) 66,000 672,120 Polypore International, Inc. † 1,502 61,537 Raytheon Co. 40,577 3,127,269 Rexam PLC (United Kingdom) 5,832 45,470 Rexel SA (France) 4,354 110,738 Rockwell Collins, Inc. 182 12,351 Roper Industries, Inc. 152 20,196 Safran SA (France) 2,960 182,342 Dynamic Asset Allocation Balanced Fund 27 COMMON STOCKS (52.6%)* cont. Shares Value Capital goods cont. Schindler Holding AG (Switzerland) 200 $30,033 Schneider Electric SA (France) 7,674 648,965 Singapore Technologies Engineering, Ltd. (Singapore) 155,000 515,205 Societe BIC SA (France) 380 44,185 Standard Motor Products, Inc. 10,094 324,623 Standex International Corp. 2,802 166,439 Staples, Inc. S 100,808 1,476,837 Stoneridge, Inc. † 15,888 171,749 Tenneco, Inc. † 2,621 132,361 Terex Corp. † 19,600 658,560 THK Co., Ltd. (Japan) 18,800 415,801 TriMas Corp. † 13,508 503,848 United Technologies Corp. 290 31,268 Valmont Industries, Inc. 978 135,854 Vinci SA (France) 13,469 782,980 WABCO Holdings, Inc. † 11,100 935,286 WESCO International, Inc. † 2,721 208,238 Zodiac Aerospace (France) 350 55,707 Communication services (2.5%) Arris Group, Inc. † 3,254 55,513 Aruba Networks, Inc. † 3,542 58,939 AT&T, Inc. 77,833 2,632,312 BCE, Inc. (Canada) 310 13,248 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 21,690 39,883 British Sky Broadcasting Group PLC (United Kingdom) 1,070 15,070 BroadSoft, Inc. † 1,206 43,452 BT Group PLC (United Kingdom) 149,548 828,962 CalAmp Corp. † 10,547 185,944 CenturyLink, Inc. 575 18,044 Comcast Corp. Class A 190,667 8,608,615 Deutsche Telekom AG (Germany) 37,569 544,592 DISH Network Corp. Class A 30,800 1,386,308 EchoStar Corp. Class A † 20,751 911,799 Eutelsat Communications SA (France) 990 31,300 Frontier Communications Corp. 37,802 157,634 HSN, Inc. 2,715 145,578 IAC/InterActiveCorp. 32,482 1,775,791 Inteliquent, Inc. 8,738 84,409 InterXion Holding NV (Netherlands) † 7,000 155,680 Iridium Communications, Inc. † 15,437 106,207 Jazztel PLC (Spain) † 14,626 158,908 Liberty Global PLC Ser. C (United Kingdom) † 1,800 135,774 Loral Space & Communications, Inc. 2,856 193,437 NeuStar, Inc. Class A † 4,371 216,277 NICE Systems, Ltd. (Israel) 280 11,537 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 1,900 98,194 NTT DoCoMo, Inc. (Japan) 33,800 547,430 28 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Communication services cont. Orange (France) 33,133 $415,474 RingCentral, Inc. Class A † 1,444 26,021 Ruckus Wireless, Inc. † 7,183 120,890 SBA Communications Corp. Class A † 144 11,586 SES SA GDR (France) 1,590 45,494 StarHub, Ltd. (Singapore) 5,000 17,098 Swisscom AG (Switzerland) 60 28,834 TDC A/S (Denmark) 30,544 258,453 Tele2 AB Class B (Sweden) 17,977 229,933 Telefonica SA (Spain) † 31,423 489,297 Telenor ASA (Norway) 20,462 467,547 Telstra Corp., Ltd. (Australia) 126,961 588,656 Turkcell Iletisim Hizmetleri AS (Turkey) † 17,416 102,597 TW telecom, inc. † 28,700 857,126 Ubiquiti Networks, Inc. 11,096 372,715 USA Mobility, Inc. 8,299 117,514 Verizon Communications, Inc. 183,150 8,545,779 Vodafone Group PLC (United Kingdom) 360,220 1,259,627 Ziggo NV (Netherlands) 11,703 474,022 Conglomerates (1.1%) 3M Co. 794 94,812 AMETEK, Inc. 33,258 1,530,533 Danaher Corp. 64,958 4,502,889 Exor SpA (Italy) 8,052 302,067 General Electric Co. 159,435 3,808,902 Marubeni Corp. (Japan) 27,000 212,056 Mitsubishi Corp. (Japan) 17,600 355,599 Siemens AG (Germany) 13,592 1,637,630 Tyco International, Ltd. 60,498 2,116,220 Consumer cyclicals (6.3%) ABC-Mart, Inc. (Japan) 200 9,736 Adidas AG (Germany) 3,799 412,083 ADT Corp. (The) † 31,699 1,288,881 Advance Auto Parts, Inc. 12,417 1,026,638 Alpine Electronics, Inc. (Japan) 5,000 54,275 Amazon.com, Inc. † 316 98,794 American Eagle Outfitters, Inc. 34,100 477,059 ANN, Inc. † 7,713 279,365 Apollo Tyres, Ltd. (India) 31,308 33,331 Ascent Capital Group, Inc. Class A † 843 67,963 Atresmedia Corp de Medios de Comunicacion S.A. (Spain) S 23,149 297,826 AutoZone, Inc. † 55 23,250 Axel Springer AG (Germany) 760 42,268 Babcock International Group PLC (United Kingdom) 26,808 519,058 Bayerische Motoren Werke (BMW) AG (Germany) 4,764 512,183 Bed Bath & Beyond, Inc. † 30,012 2,321,728 Big Lots, Inc. † 21,468 796,248 Dynamic Asset Allocation Balanced Fund 29 COMMON STOCKS (52.6%)* cont. Shares Value Consumer cyclicals cont. Blyth, Inc. 5,082 $70,284 BR Malls Participacoes SA (Brazil) 12,100 109,737 Bridgestone Corp. (Japan) 7,600 276,413 Brown Shoe Co., Inc. 4,104 96,321 Brunswick Corp. 7,078 282,483 Buckle, Inc. (The) 2,401 129,774 Bunzl PLC (United Kingdom) 1,060 22,961 Bureau Veritas SA (France) 14,875 468,881 Carmike Cinemas, Inc. † 7,349 162,266 Chico’s FAS, Inc. 32,900 548,114 Coach, Inc. 36,049 1,965,752 Compagnie Financiere Richemont SA (Switzerland) 8,793 880,904 Compass Group PLC (United Kingdom) 75,087 1,033,247 Continental AG (Germany) 5,357 908,077 Corporate Executive Board Co. (The) 1,717 124,689 Crocs, Inc. † 3,746 50,983 CST Brands, Inc. † 6,311 188,068 Daihatsu Motor Co., Ltd. (Japan) 19,000 367,262 Daimler AG (Registered Shares) (Germany) 6,762 527,106 Daito Trust Construction Co., Ltd. (Japan) 500 49,901 Deckers Outdoor Corp. † 1,574 103,758 Deluxe Corp. 10,332 430,431 Demand Media, Inc. † 14,860 93,915 Destination Maternity Corp. 11,270 358,386 Dillards, Inc. Class A 7,281 570,102 Dollar General Corp. † 326 18,406 Dollar Tree, Inc. † 320 18,291 Don Quijote Co., Ltd. (Japan) 300 18,770 Ecolab, Inc. 591 58,367 Equinix, Inc. 207 12,389 Expedia, Inc. 14,590 755,616 Experian Group, Ltd. (United Kingdom) 24,060 458,450 Five Below, Inc. † 1,288 56,350 FleetCor Technologies, Inc. † 768 84,603 Foot Locker, Inc. 25,390 861,737 Francesca’s Holdings Corp. † 2,446 45,593 Fuji Heavy Industries, Ltd. (Japan) 34,000 937,382 G&K Services, Inc. Class A 3,153 190,410 GameStop Corp. Class A 5,538 274,962 Gannett Co., Inc. 42,703 1,144,013 Gap, Inc. (The) 42,400 1,707,872 Geberit International AG (Switzerland) 130 35,104 Genesco, Inc. † 2,808 184,149 Global Cash Access Holdings, Inc. † 13,436 104,935 Global Mediacom Tbk PT (Indonesia) 1,987,500 331,250 Green Dot Corp. Class A † 5,972 157,243 Harbinger Group, Inc. † 28,821 298,874 Hino Motors, Ltd. (Japan) 38,000 558,238 30 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Consumer cyclicals cont. HMS Holdings Corp. † 2,677 $57,582 Home Depot, Inc. (The) 112,622 8,542,379 ITV PLC (United Kingdom) 222,554 631,593 Jin Co., Ltd. (Japan) 2,300 86,342 KAR Auction Services, Inc. 15,927 449,301 Kimberly-Clark Corp. 640 60,301 Kingfisher PLC (United Kingdom) 31,981 199,796 La-Z-Boy, Inc. 4,165 94,587 Lear Corp. 17,545 1,255,696 LIN Media, LLC Class A † 7,506 152,297 Lowe’s Cos., Inc. 121,512 5,785,186 Lumber Liquidators Holdings, Inc. † 1,033 110,169 Luxottica Group SpA (Italy) 3,849 204,744 Macy’s, Inc. 51,767 2,239,958 Magna International, Inc. (Canada) 90 7,422 Marcus Corp. 12,761 185,417 MasterCard, Inc. Class A 163 109,663 Matahari Department Store Tbk PT (Indonesia) † 121,500 110,168 MAXIMUS, Inc. 2,357 106,159 McGraw-Hill Cos., Inc. (The) 35,514 2,329,363 Men’s Wearhouse, Inc. (The) 4,845 164,972 MGM China Holdings, Ltd. (Hong Kong) 159,200 528,552 MSC Industrial Direct Co., Inc. Class A 98 7,972 Namco Bandai Holdings, Inc. (Japan) 20,600 384,567 Navistar International Corp. † 4,575 166,896 Next PLC (United Kingdom) 14,097 1,177,597 Nintendo Co., Ltd. (Japan) 1,000 113,231 Nissan Motor Co., Ltd. (Japan) 41,900 419,448 Nitori Holdings Co., Ltd. (Japan) 250 22,890 O’Reilly Automotive, Inc. † 16,512 2,106,766 Omnicom Group, Inc. 425 26,962 OPAP SA (Greece) 33,200 370,546 Oriental Land Co., Ltd. (Japan) 200 33,003 Panasonic Corp. (Japan) † 48,100 463,897 Park24 Co., Ltd. (Japan) 500 8,876 Pearson PLC (United Kingdom) 4,232 86,119 Perry Ellis International, Inc. 10,040 189,154 PetSmart, Inc. 16,426 1,252,647 Pier 1 Imports, Inc. 3,260 63,635 Pitney Bowes, Inc. 8,800 160,072 Prada SpA (Italy) 14,000 135,652 Priceline.com, Inc. † 5,385 5,443,966 PulteGroup, Inc. 56,700 935,550 Randstad Holding NV (Netherlands) 3,104 174,857 ReachLocal, Inc. † 5,072 60,408 Reed Elsevier NV (Netherlands) 2,240 45,047 Renault SA (France) 5,421 432,181 Rinnai Corp. (Japan) 200 14,813 Dynamic Asset Allocation Balanced Fund 31 COMMON STOCKS (52.6%)* cont. Shares Value Consumer cyclicals cont. Ross Stores, Inc. 300 $21,840 Ryland Group, Inc. (The) 8,103 328,496 Sands China, Ltd. (Hong Kong) 27,200 168,161 Sankyo Co., Ltd. (Japan) 300 14,635 Scripps Networks Interactive Class A 170 13,279 Sears Hometown and Outlet Stores, Inc. † 4,148 131,699 Secom Co., Ltd. (Japan) 500 31,233 Select Comfort Corp. † 8,304 202,202 Shimamura Co., Ltd. (Japan) 100 9,939 Sinclair Broadcast Group, Inc. Class A 14,060 471,291 Singapore Press Holdings, Ltd. (Singapore) 8,000 26,209 SJM Holdings, Ltd. (Hong Kong) 234,000 657,719 Sodexho (France) 530 49,452 Sonic Automotive, Inc. Class A 24,568 584,718 Sports Direct International PLC (United Kingdom) † 17,206 197,073 Steven Madden, Ltd. † 2,511 135,167 Sun TV Network, Ltd. (India) 6,178 38,802 Swatch Group AG (The) (Switzerland) 4,255 479,914 Swatch Group AG (The) (Switzerland) 743 478,162 Swire Pacific, Ltd. Class A (Hong Kong) 2,500 29,945 Target Corp. 779 49,840 Tata Motors, Ltd. (India) 8,599 45,670 Thomas Cook Group PLC (United Kingdom) † 75,861 188,393 Tile Shop Holdings, Inc. † 6,687 197,200 Time Warner, Inc. 1,160 76,340 TiVo, Inc. † 6,044 75,187 TJX Cos., Inc. (The) 79,500 4,483,005 Total Systems Services, Inc. 65,500 1,927,010 Towers Watson & Co. Class A 170 18,183 Town Sports International Holdings, Inc. 10,593 137,497 Toyota Motor Corp. (Japan) 26,600 1,696,750 Tractor Supply Co. 278 18,673 Trump Entertainment Resorts, Inc. † 180 360 TUI Travel PLC (United Kingdom) 47,487 282,676 URS Corp. 13,053 701,599 USS Co. Ltd. (Japan) 1,500 21,685 Vail Resorts, Inc. 1,467 101,780 Valeo SA (France) 2,151 183,678 ValueClick, Inc. † 7,973 166,237 Verisk Analytics, Inc. Class A † 245 15,915 Viacom, Inc. Class B 705 58,924 VOXX International Corp. † 18,825 257,903 Wal-Mart Stores, Inc. 12,419 918,509 World Fuel Services Corp. 7,356 274,452 WPP PLC (United Kingdom) 34,567 710,699 Wyndham Worldwide Corp. 21,785 1,328,231 Wynn Resorts, Ltd. 11,497 1,816,641 32 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Consumer staples (5.2%) AFC Enterprises † 6,643 $289,568 Ajinomoto Co., Inc. (Japan) 13,000 170,609 Alsea SAB de CV (Mexico) 19,600 54,849 Altria Group, Inc. 1,634 56,128 Angie’s List, Inc. † S 3,003 67,568 Anheuser-Busch InBev NV (Belgium) 9,507 946,353 Associated British Foods PLC (United Kingdom) 31,850 967,303 Barrett Business Services, Inc. 2,798 188,333 Barry Callebaut AG (Switzerland) 20 20,081 Beacon Roofing Supply, Inc. † 2,488 91,733 Benesse Holdings, Inc. (Japan) 400 14,528 Bigfoot GmbH (acquired 8/2/13, cost $21,982) (Private) (Brazil)† ΔΔ F 1 16,789 Blue Nile, Inc. † 2,580 105,599 Bright Horizons Family Solutions, Inc. † 4,794 171,769 British American Tobacco (BAT) PLC (United Kingdom) 19,685 1,044,157 Britvic PLC (United Kingdom) 8,684 80,485 Brown-Forman Corp. Class B 1,500 102,195 Bunge, Ltd. 508 38,562 Calbee, Inc. (Japan) 23,200 671,725 Capita PLC (United Kingdom) 1,850 29,830 Carrefour SA (France) 15,680 538,272 Chaoda Modern Agriculture Holdings, Ltd. (China)† F 58,000 3,739 Church & Dwight Co., Inc. 266 15,973 Coca-Cola Co. (The) 29,586 1,120,718 Coca-Cola Enterprises, Inc. 2,200 88,462 Colgate-Palmolive Co. 40,164 2,381,725 Colruyt SA (Belgium) 650 36,084 Constellation Brands, Inc. Class A † 18,900 1,084,860 Core-Mark Holding Co., Inc. 2,943 195,533 Costco Wholesale Corp. 21,800 2,509,616 CVS Caremark Corp. 88,546 5,024,986 Diageo PLC (United Kingdom) 15,164 482,388 Distribuidora Internacional de Alimentacion SA (Spain) 44,399 384,958 Dunkin’ Brands Group, Inc. 184 8,328 Fomento Economico Mexicano SAB de CV ADR (Mexico) 1,200 116,508 General Mills, Inc. 53,724 2,574,454 Geo Group, Inc. (The) 4,853 161,362 Grand Canyon Education, Inc. † 1,879 75,686 Hain Celestial Group, Inc. (The) † 1,365 105,269 Henkel AG & Co. KGaA (Preference) (Germany) 2,443 251,743 Hershey Co. (The) 358 33,115 Ingredion, Inc. 901 59,619 ITOCHU Corp. (Japan) 7,900 96,605 ITT Educational Services, Inc. † S 20,567 637,577 Japan Tobacco, Inc. (Japan) 40,600 1,458,040 JM Smucker Co. (The) 11,760 1,235,270 Kao Corp. (Japan) 8,700 270,838 Kellogg Co. 515 30,246 Dynamic Asset Allocation Balanced Fund 33 COMMON STOCKS (52.6%)* cont. Shares Value Consumer staples cont. Kerry Group PLC Class A (Ireland) 6,556 $398,719 Kforce, Inc. 11,825 209,184 Koninklijke Ahold NV (Netherlands) 25,434 440,600 Kraft Foods Group, Inc. 48,120 2,523,413 L’Oreal SA (France) 5,497 944,079 Lawson, Inc. (Japan) 1,700 132,998 Liberty Interactive Corp. Class A † 77,300 1,814,231 Lorillard, Inc. 70,136 3,140,690 Magnit OJSC (Russia) 782 198,135 McDonald’s Corp. 273 26,265 Molson Coors Brewing Co. Class B 15,508 777,416 MWI Veterinary Supply, Inc. † 1,455 217,319 Nestle SA (Switzerland) 32,343 2,262,061 Nissin Food Products Co., Ltd. (Japan) 600 24,599 On Assignment, Inc. † 6,500 214,500 OpenTable, Inc. † 1,423 99,582 Panera Bread Co. Class A † 60 9,512 Papa John’s International, Inc. 2,984 208,522 PepsiCo, Inc. 571 45,395 Pernod Ricard SA (France) 1,661 206,260 Philip Morris International, Inc. 98,848 8,559,248 Pinnacle Foods, Inc. 5,941 157,258 Pool Corp. 1,853 104,009 Prestige Brands Holdings, Inc. † 7,312 220,237 Procter & Gamble Co. (The) 140,061 10,587,211 Reckitt Benckiser Group PLC (United Kingdom) 13,029 953,388 Reynolds American, Inc. 760 37,073 Robert Half International, Inc. 22,927 894,841 SABMiller PLC (United Kingdom) 14,093 717,195 Shoppers Drug Mart Corp. (Canada) 350 20,156 Spartan Stores, Inc. 5,908 130,330 Starbucks Corp. 897 69,042 Suedzucker AG (Germany) 12,191 359,209 TrueBlue, Inc. † 23,613 566,948 Unilever NV ADR (Netherlands) 2,260 87,917 Unilever PLC (United Kingdom) 23,975 947,041 United Natural Foods, Inc. † 1,805 121,332 USANA Health Sciences, Inc. † 1,438 124,804 Walgreen Co. 67,496 3,631,285 WM Morrison Supermarkets PLC (United Kingdom) 30,413 137,860 Wolseley PLC (United Kingdom) 4,040 209,095 Woolworths, Ltd. (Australia) 10,447 341,110 Zalando GmbH (acquired 9/30/13, cost $44,839) (Private) (Germany)† ΔΔ F 1 44,839 Energy (4.6%) Alpha Natural Resources, Inc. † 104,331 621,813 BG Group PLC (United Kingdom) 13,068 249,744 34 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Energy cont. BP PLC (United Kingdom) 146,467 $1,026,948 Cabot Oil & Gas Corp. 47,400 1,768,968 Callon Petroleum Co. † 30,947 169,280 Canadian Natural Resources, Ltd. (Canada) 7,000 219,980 Chevron Corp. 28,489 3,461,414 ConocoPhillips 101,411 7,049,079 Crescent Point Energy Corp. (Canada) 480 18,174 Delek US Holdings, Inc. 4,962 104,649 Diamond Offshore Drilling, Inc. 194 12,090 EPL Oil & Gas, Inc. † 9,987 370,618 EQT Corp. 236 20,938 Exxon Mobil Corp. 101,382 8,722,907 Ezion Holdings, Ltd. (Singapore) 150,000 263,043 FutureFuel Corp. 19,138 343,718 Gulfport Energy Corp. † 2,236 143,864 Halliburton Co. 2,200 105,930 Helix Energy Solutions Group, Inc. † 10,991 278,842 Helmerich & Payne, Inc. 13,066 900,901 HollyFrontier Corp. 24,138 1,016,451 Husky Energy, Inc. (Canada) 610 17,541 Imperial Oil, Ltd. (Canada) 460 20,199 Key Energy Services, Inc. † 26,808 195,430 Kodiak Oil & Gas Corp. † 14,027 169,166 Marathon Petroleum Corp. 34,087 2,192,476 Noble Energy, Inc. 270 18,093 Occidental Petroleum Corp. 66,750 6,243,795 Oceaneering International, Inc. 14,345 1,165,388 Oil States International, Inc. † 8,000 827,680 ONEOK, Inc. 27,600 1,471,632 Peabody Energy Corp. 34,081 587,897 Pembina Pipeline Corp. (Canada) 530 17,566 Phillips 66 57,436 3,320,950 Repsol YPF SA (Spain) 15,312 379,600 Rosetta Resources, Inc. † 2,676 145,735 Royal Dutch Shell PLC Class A (United Kingdom) 32,614 1,077,096 Royal Dutch Shell PLC Class A (United Kingdom) 21,924 723,108 Royal Dutch Shell PLC Class B (United Kingdom) 27,745 958,741 Schlumberger, Ltd. 96,276 8,506,947 Spectra Energy Corp. 811 27,761 Statoil ASA (Norway) 24,616 558,780 Stone Energy Corp. † 6,707 217,508 Suncor Energy, Inc. (Canada) 9,732 347,973 Swift Energy Co. † 8,499 97,059 Tesoro Corp. 18,566 816,533 Total SA (France) 18,121 1,051,571 TransCanada Corp. (Canada) 620 27,237 Unit Corp. † 3,290 152,952 Vaalco Energy, Inc. † 34,257 191,154 Dynamic Asset Allocation Balanced Fund 35 COMMON STOCKS (52.6%)* cont. Shares Value Energy cont. Valero Energy Corp. 57,007 $1,946,789 Vermilion Energy, Inc. (Canada) 160 8,795 W&T Offshore, Inc. 5,882 104,229 Woodside Petroleum, Ltd. (Australia) 13,129 469,223 Financials (9.5%) 3i Group PLC (United Kingdom) 80,517 474,210 Access National Corp. 5,697 81,239 ACE, Ltd. 2,539 237,549 Admiral Group PLC (United Kingdom) 3,462 69,105 AG Mortgage Investment Trust, Inc. R 3,319 55,162 Ageas (Belgium) 15,567 630,531 Agree Realty Corp. R 5,970 180,175 AIA Group, Ltd. (Hong Kong) 233,400 1,096,898 Alleghany Corp. † 3,873 1,586,574 Allianz SE (Germany) 8,454 1,328,979 Allied World Assurance Co. Holdings AG 13,369 1,328,745 American Capital Agency Corp. R 33,500 756,095 American Equity Investment Life Holding Co. 13,227 280,677 American Express Co. 501 37,836 American Financial Group, Inc. 21,080 1,139,585 American International Group, Inc. 108,200 5,261,766 Amtrust Financial Services, Inc. 3,797 148,311 Aon PLC 55,484 4,130,229 Arch Capital Group, Ltd. † 316 17,105 Arlington Asset Investment Corp. Class A 3,842 91,363 ARMOUR Residential REIT, Inc. R 17,695 74,319 Arthur J Gallagher & Co. 535 23,353 Ascendas Real Estate Investment Trust (Singapore) R 17,000 30,896 Ashford Hospitality Trust, Inc. R 20,627 254,537 Assicurazioni Generali SpA (Italy) 33,899 676,439 Associated Banc-Corp. 42,800 662,972 Australia & New Zealand Banking Group, Ltd. (Australia) 29,709 853,084 AvalonBay Communities, Inc. R 8,889 1,129,703 AXA SA (France) 39,831 922,787 Axis Capital Holdings, Ltd. 25,800 1,117,398 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) † 52,053 7,112 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 52,053 581,669 Banco Latinoamericano de Exportaciones SA Class E (Panama) 13,214 329,293 Banco Santander Central Hispano SA (Spain) 78,130 637,149 Bangkok Bank PCL NVDR (Thailand) 17,700 110,908 Bank Hapoalim BM (Israel) 3,700 18,710 Bank Leumi Le-Israel BM (Israel) † 4,360 16,207 Bank of East Asia, Ltd. (Hong Kong) 6,400 27,107 Bank of Hawaii Corp. 719 39,150 Bank of Kentucky Financial Corp. 3,374 92,144 Bank of Nova Scotia (Canada) 1,490 85,345 Bank of Yokohama, Ltd. (The) (Japan) 95,000 542,194 36 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Financials cont. Barclays PLC NPR (United Kingdom) † 35,432 $46,318 Barclays PLC (United Kingdom) 204,569 879,275 Bellway PLC (United Kingdom) 7,922 168,648 Berkshire Hathaway, Inc. Class B † 15,651 1,776,545 BlackRock, Inc. 89 24,085 BNP Paribas SA (France) 8,361 565,559 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 33,710 BofI Holding, Inc. † 7,925 514,016 British Land Company PLC (United Kingdom) R 3,710 34,685 CapitaMall Trust (Singapore) R 20,000 31,246 Cardinal Financial Corp. 11,037 182,442 CBL & Associates Properties, Inc. R 7,544 144,090 Chiba Bank, Ltd. (The) (Japan) 5,000 36,421 Chimera Investment Corp. R 122,579 372,640 China Pacific Insurance (Group) Co., Ltd. (China) 43,200 154,845 Chubb Corp. (The) 550 49,093 CIT Group, Inc. † 38,750 1,889,838 Citizens & Northern Corp. 7,113 141,833 City National Corp. 12,061 803,986 CNO Financial Group, Inc. 14,080 202,752 Commonwealth Bank of Australia (Australia) 21,763 1,445,756 CoreLogic, Inc. † 48,800 1,320,040 Coresite Realty Corp. R 2,001 67,914 Credit Acceptance Corp. † 1,872 207,436 Credit Agricole SA (France) † 53,441 589,298 Credit Saison Co., Ltd. (Japan) 13,500 365,192 Credit Suisse Group (Switzerland) 10,778 329,174 Cullen/Frost Bankers, Inc. 770 54,324 CYS Investments, Inc. R 10,739 87,308 DBS Group Holdings, Ltd. (Singapore) 36,000 471,181 Deutsche Bank AG (Germany) 12,916 593,048 Dexus Property Group (Australia) R 562,787 527,649 DFC Global Corp. † 20,814 228,746 Discover Financial Services 61,618 3,114,174 Eagle Bancorp, Inc. 5,602 158,481 East West Bancorp, Inc. 9,062 289,531 Eaton Vance Corp. 26,680 1,035,984 Education Realty Trust, Inc. R 21,271 193,566 Encore Capital Group, Inc. † 7,529 345,280 EPR Properties R 3,120 152,069 Essex Property Trust, Inc. R 50 7,385 Everest Re Group, Ltd. 226 32,863 Federal Realty Investment Trust R 6,990 709,136 Fidelity National Financial, Inc. Class A 48,529 1,290,871 Fifth Third Bancorp 159,900 2,884,596 Financial Institutions, Inc. 7,324 149,849 First Community Bancshares Inc. 6,886 112,586 First Industrial Realty Trust R 6,736 109,595 Dynamic Asset Allocation Balanced Fund 37 COMMON STOCKS (52.6%)* cont. Shares Value Financials cont. FirstMerit Corp. 8,574 $186,142 Flushing Financial Corp. 7,236 133,504 Genworth Financial, Inc. Class A † 162,959 2,084,246 Gjensidige Forsikring ASA (Norway) 2,320 35,032 Glimcher Realty Trust R 12,876 125,541 Goldman Sachs Group, Inc. (The) 43,354 6,859,036 GPT Group (Australia) R 12,510 40,614 Greenhill & Co., Inc. 2,809 140,113 Grupo Financiero Banorte SAB de CV (Mexico) 31,500 196,275 Gunma Bank, Ltd. (The) (Japan) 4,000 23,358 Hammerson PLC (United Kingdom) R 36,052 292,407 Hang Seng Bank, Ltd. (Hong Kong) 34,600 564,332 Hanmi Financial Corp. 14,263 236,338 Hannover Rueckversicherung AG (Germany) 570 41,918 Hatteras Financial Corp. R 12,700 237,617 Health Care REIT, Inc. R 23,763 1,482,336 Heartland Financial USA, Inc. 4,921 137,099 Heritage Financial Group, Inc. 6,180 107,656 HFF, Inc. Class A 18,629 466,656 Hongkong Land Holdings, Ltd. (Hong Kong) 17,000 112,200 Housing Development Finance Corp., Ltd. (HDFC) (India) 9,749 119,011 HSBC Holdings PLC (United Kingdom) 188,488 2,042,630 ING Groep NV (Netherlands) † 57,235 646,621 Insurance Australia Group, Ltd. (Australia) 123,412 675,819 Intact Financial Corp. (Canada) 2,790 167,338 IntercontinentalExchange, Inc. † 238 43,178 Invesco Mortgage Capital, Inc. R 5,491 84,506 Investor AB Class B (Sweden) 14,700 446,030 Investors Real Estate Trust R 15,184 125,268 iStar Financial, Inc. † R 12,837 154,557 Japan Real Estate Investment Corp. (Japan) R 4 46,717 Joyo Bank, Ltd. (The) (Japan) 83,000 444,997 JPMorgan Chase & Co. 216,207 11,175,740 Julius Baer Group, Ltd. (Switzerland) 920 42,930 KKR & Co. LP 11,500 236,670 Legal & General Group PLC (United Kingdom) 144,999 460,558 Lexington Realty Trust R 30,177 338,888 Lloyds Banking Group PLC (United Kingdom) † 1,060,160 1,262,849 LTC Properties, Inc. R 7,908 300,346 Maiden Holdings, Ltd. (Bermuda) 12,165 143,669 MainSource Financial Group, Inc. 10,916 165,814 MFA Financial, Inc. R 17,621 131,276 Mitsubishi Estate Co., Ltd. (Japan) 12,000 353,548 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 102,100 651,271 Mizrahi Tefahot Bank, Ltd. (Israel) 1,510 16,625 MS&AD Insurance Group Holdings (Japan) 2,500 65,110 Muenchener Rueckversicherungs AG (Germany) 2,842 555,382 Nasdaq OMX Group, Inc. (The) 32,463 1,041,738 38 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Financials cont. National Health Investors, Inc. R 4,445 $252,876 Nelnet, Inc. Class A 6,662 256,154 Nordea Bank AB (Sweden) 17,069 205,836 Northern Trust Corp. 31,660 1,721,987 Ocwen Financial Corp. † 3,868 215,718 OFG Bancorp (Puerto Rico) 6,611 107,032 One Liberty Properties, Inc. R 7,235 146,726 ORIX Corp. (Japan) 13,300 215,815 Pacific Premier Bancorp, Inc. † 6,844 91,983 PartnerRe, Ltd. 14,705 1,346,096 People’s United Financial, Inc. 4,193 60,295 Peoples Bancorp, Inc. 6,622 138,267 Persimmon PLC (United Kingdom) 11,102 195,187 PHH Corp. † 5,854 138,974 PNC Financial Services Group, Inc. 56,082 4,063,141 Popular, Inc. (Puerto Rico) † 33,037 866,561 Portfolio Recovery Associates, Inc. † 7,195 431,268 Protective Life Corp. 27,268 1,160,253 Prudential PLC (United Kingdom) 56,877 1,059,820 PS Business Parks, Inc. R 4,315 321,985 Public Storage R 12,538 2,012,976 Rayonier, Inc. R 190 10,574 Regus PLC (United Kingdom) 92,975 273,942 RenaissanceRe Holdings, Ltd. 255 23,085 Republic Bancorp, Inc. Class A 4,377 120,586 Resona Holdings, Inc. (Japan) 158,300 808,450 RioCan Real Estate Investment Trust (Canada) R 1,170 27,602 Sberbank of Russia ADR (Russia) 26,179 315,457 SCOR SE (France) 5,821 192,739 Sekisui House, Ltd. (Japan) 5,000 67,043 Select Income REIT R 5,569 143,680 Shizuoka Bank, Ltd. (The) (Japan) 3,000 34,061 Shopping Centres Australasia Property Group (Australia) R 80,476 114,866 Simon Property Group, Inc. R 23,266 3,448,719 Skandinaviska Enskilda Banken AB (Sweden) 43,668 462,724 Sovran Self Storage, Inc. R 1,409 106,633 SpareBank 1 SR-Bank ASA (Norway) † 15,115 119,899 St. Joe Co. (The) † 17,750 348,255 Starwood Property Trust, Inc. R 4,262 102,160 State Street Corp. 54,600 3,589,950 Stewart Information Services Corp. 10,033 320,956 Sumitomo Mitsui Financial Group, Inc. (Japan) 22,500 1,086,144 Summit Hotel Properties, Inc. R 19,108 175,603 Sun Hung Kai Properties, Ltd. (Hong Kong) 5,000 68,013 Swedbank AB Class A (Sweden) 21,050 490,327 Symetra Financial Corp. 12,235 218,028 T. Rowe Price Group, Inc. 745 53,588 Tanger Factory Outlet Centers R 11,667 380,928 Dynamic Asset Allocation Balanced Fund 39 COMMON STOCKS (52.6%)* cont. Shares Value Financials cont. Tokio Marine Holdings, Inc. (Japan) 8,700 $283,672 Tokyu Land Corp. (Japan) F 81,000 841,355 Toronto-Dominion Bank (Canada) 15,122 1,360,678 Toronto-Dominion Bank (Canada) 528 47,538 UBS AG (Switzerland) 56,026 1,146,106 Unibail-Rodamco SE (France) R 280 69,472 UniCredit SpA (Italy) 71,460 455,531 Universal Health Realty Income Trust R 1,847 77,334 Validus Holdings, Ltd. 25,846 955,785 Visa, Inc. Class A 920 175,812 Vornado Realty Trust R 17,100 1,437,426 WageWorks, Inc. † 4,415 222,737 Walter Investment Management Corp. † 2,679 105,928 Washington Banking Co. 8,333 117,162 Wells Fargo & Co. 46,544 1,923,198 Westfield Group (Australia) 34,065 349,890 Westfield Retail Trust (Australia) R 18,187 50,391 Westpac Banking Corp. (Australia) 19,416 592,845 Wheelock and Co., Ltd. (Hong Kong) 128,000 679,122 Zurich Insurance Group AG (Switzerland) 210 54,082 Health care (7.1%) Abaxis, Inc. 1,570 66,097 Abbott Laboratories 990 32,858 AbbVie, Inc. 83,290 3,725,562 ACADIA Pharmaceuticals, Inc. † 15,954 438,256 Accuray, Inc. † 13,918 102,854 Actelion, Ltd. (Switzerland) 6,484 460,301 Aegerion Pharmaceuticals, Inc. † 888 76,110 Alere, Inc. † 7,713 235,786 Align Technology, Inc. † 3,006 144,649 Alkermes PLC † 3,271 109,971 Amedisys, Inc. † 6,438 110,862 AmerisourceBergen Corp. 46,779 2,858,197 Amgen, Inc. 53,202 5,955,432 AmSurg Corp. † 4,842 192,227 Array BioPharma, Inc. † 14,439 89,811 Astellas Pharma, Inc. (Japan) 12,600 640,928 AstraZeneca PLC (United Kingdom) 28,531 1,485,203 athenahealth, Inc. † 660 71,650 Auxilium Pharmaceuticals, Inc. † 7,196 131,183 Bayer AG (Germany) 12,006 1,415,681 Becton, Dickinson and Co. 256 25,605 Bio-Reference Labs, Inc. † S 1,633 48,794 Biospecifics Technologies Corp. † 1,797 34,988 Bristol-Myers Squibb Co. 121,030 5,601,268 C.R. Bard, Inc. 243 27,994 Cardinal Health, Inc. 862 44,953 40 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Health care cont. Catamaran Corp. † 180 $8,269 Celgene Corp. † 34,082 5,246,242 Centene Corp. † 1,375 87,945 Chemed Corp. 5,184 370,656 CIGNA Corp. 49,500 3,804,570 Coloplast A/S Class B (Denmark) 12,910 735,058 Computer Programs & Systems, Inc. 1,154 67,509 Conatus Pharmaceuticals, Inc. † 2,053 20,633 Conmed Corp. 9,765 331,912 Covidien PLC 3,137 191,169 CSL, Ltd. (Australia) 280 16,718 Cubist Pharmaceuticals, Inc. † 5,728 364,014 Cyberonics, Inc. † 1,419 72,000 DexCom, Inc. † 3,401 96,010 Eisai Co., Ltd. (Japan) 400 16,237 Eli Lilly & Co. 74,205 3,734,738 Endo Health Solutions, Inc. † 5,535 251,510 Exact Sciences Corp. † 1,546 18,258 Gentium SpA ADR (Italy) † 16,731 453,912 GlaxoSmithKline PLC (United Kingdom) 60,289 1,520,150 Globus Medical, Inc. Class A † 6,180 107,903 Greatbatch, Inc. † 11,671 397,164 Grifols SA ADR (Spain) 3,861 116,911 Haemonetics Corp. † 2,864 114,216 HCA Holdings, Inc. 34,918 1,492,745 Health Net, Inc. † 4,298 136,247 HealthSouth Corp. † 9,915 341,869 Henry Schein, Inc. † 263 27,273 Hi-Tech Pharmacal Co., Inc. 2,062 88,975 Hill-Rom Holdings, Inc. 6,857 245,686 Hisamitsu Pharmaceutical Co., Inc. (Japan) 7,000 390,254 Incyte Corp., Ltd. † 1,817 69,319 Insulet Corp. † 4,397 159,347 Insys Therapeutics, Inc. † 13,336 466,627 Isis Pharmaceuticals, Inc. † 2,262 84,915 Jazz Pharmaceuticals PLC † 8,546 785,976 Johnson & Johnson 35,101 3,042,906 Kindred Healthcare, Inc. 8,891 119,406 Lexicon Pharmaceuticals, Inc. † 19,181 45,459 Magellan Health Services, Inc. † 1,648 98,814 McKesson Corp. 37,664 4,832,291 MedAssets, Inc. † 12,617 320,724 Medicines Co. (The) † 5,821 195,120 Merck & Co., Inc. 19,075 908,161 Merck KGaA (Germany) 1,049 163,698 Miraca Holdings, Inc. (Japan) 100 4,456 NewLink Genetics Corp. † 3,024 56,791 Novartis AG (Switzerland) 12,933 993,911 Dynamic Asset Allocation Balanced Fund 41 COMMON STOCKS (52.6%)* cont. Shares Value Health care cont. Novo Nordisk A/S Class B (Denmark) 6,296 $1,068,919 NPS Pharmaceuticals, Inc. † 3,586 114,071 NxStage Medical, Inc. † 6,646 87,461 Omega Healthcare Investors, Inc. R 3,790 113,207 Ono Pharmaceutical Co., Ltd. (Japan) 200 12,269 Orion OYJ Class B (Finland) 15,836 398,910 Otsuka Holdings Company, Ltd. (Japan) 600 17,372 PDL BioPharma, Inc. 4,217 33,609 Perrigo Co. 110 13,572 Pfizer, Inc. 388,786 11,162,046 Providence Service Corp. (The) † 11,480 329,361 Quest Diagnostics, Inc. 423 26,137 Questcor Pharmaceuticals, Inc. 4,999 289,942 Ramsay Health Care, Ltd. (Australia) 12,145 410,262 Receptos, Inc. † 1,729 44,902 Repligen Corp. † 6,786 75,257 Roche Holding AG-Genusschein (Switzerland) 7,694 2,075,045 Salix Pharmaceuticals, Ltd. † 11,648 779,018 Sanofi (France) 19,784 2,006,557 Santarus, Inc. † 4,470 100,888 Sequenom, Inc. † 22,418 59,856 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) 115,500 201,041 Shire PLC (United Kingdom) 4,447 178,397 Spectrum Pharmaceuticals, Inc. S 9,142 76,701 St. Jude Medical, Inc. 57,500 3,084,300 STAAR Surgical Co. † 17,689 239,509 Stada Arzneimittel AG (Germany) 1,736 88,035 Steris Corp. 3,087 132,618 Suzuken Co., Ltd. (Japan) 5,200 170,873 TearLab Corp. † 4,168 46,098 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,400 128,452 Trinity Biotech PLC ADR (Ireland) 5,408 117,678 Triple-S Management Corp. Class B (Puerto Rico) † 3,675 67,583 United Therapeutics Corp. † 9,912 781,561 Ventas, Inc. R 25,787 1,585,901 ViroPharma, Inc. † 21,289 836,658 Warner Chilcott PLC Class A 87,707 2,004,105 WellCare Health Plans, Inc. † 6,521 454,775 WellPoint, Inc. 53,700 4,489,857 Zimmer Holdings, Inc. 31,600 2,595,624 Technology (7.4%) Acacia Research Corp. 2,981 68,742 Accenture PLC Class A 74,800 5,508,272 Actuate Corp. † 35,313 259,551 Acxiom Corp. † 12,285 348,771 Amadeus IT Holding SA Class A (Spain) 1,426 50,544 Analog Devices, Inc. 690 32,465 42 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Technology cont. Anixter International, Inc. † 4,073 $357,039 AOL, Inc. † 42,864 1,482,237 Apple, Inc. 35,600 16,972,300 ASML Holding NV (Netherlands) 6,689 660,593 ASML Holding NV ADR (Netherlands) 975 96,291 Aspen Technology, Inc. † 5,842 201,841 ASUSTeK Computer, Inc. (Taiwan) 11,000 87,615 Avago Technologies, Ltd. 610 26,303 AVG Technologies NV (Netherlands) † 5,872 140,576 Avnet, Inc. 22,200 925,962 Bottomline Technologies, Inc. † 2,196 61,224 Brady Corp. Class A 7,520 229,360 Broadcom Corp. Class A 47,265 1,229,363 Brocade Communications Systems, Inc. † 140,532 1,131,283 CACI International, Inc. Class A † 984 68,004 Calix, Inc. † 5,389 68,602 Cap Gemini (France) 8,750 520,492 Casetek Holdings, Ltd. (Taiwan) 12,000 64,328 Cavium, Inc. † 1,775 73,130 Ceva, Inc. † 5,441 93,857 CGI Group, Inc. Class A (Canada) † 170 5,966 Cirrus Logic, Inc. † 10,054 228,025 Cisco Systems, Inc. 305,528 7,155,466 Commvault Systems, Inc. † 2,691 236,351 Cornerstone OnDemand, Inc. † 2,772 142,592 CSG Systems International, Inc. 2,568 64,328 Dassault Systemes SA (France) 150 20,025 EMC Corp. 136,900 3,499,164 EnerSys 7,614 461,637 Entegris, Inc. † 16,905 171,586 Fairchild Semiconductor International, Inc. † 6,403 88,938 FANUC Corp. (Japan) 3,700 610,173 FEI Co. 3,055 268,229 Gemalto NV (Netherlands) S 4,534 486,842 GenMark Diagnostics, Inc. † 21,815 265,052 Google, Inc. Class A † 7,510 6,578,084 Hamamatsu Photonics K.K. (Japan) 400 15,036 Harris Corp. 232 13,758 Hon Hai Precision Industry Co., Ltd. (Taiwan) † 5,100 13,092 Honeywell International, Inc. 910 75,566 Hoya Corp. (Japan) 1,400 33,029 IBM Corp. 15,891 2,942,695 Infoblox, Inc. † 4,162 174,055 Integrated Silicon Solutions, Inc. † 20,835 226,893 IntraLinks Holdings, Inc. † 17,671 155,505 Intuit, Inc. 802 53,181 Itochu Techno-Solutions Corp. (Japan) 200 7,101 Ixia † 2,245 35,179 Dynamic Asset Allocation Balanced Fund 43 COMMON STOCKS (52.6%)* cont. Shares Value Technology cont. Keyence Corp. (Japan) 2,000 $757,923 Konica Minolta Holdings, Inc. (Japan) 53,500 448,487 L-3 Communications Holdings, Inc. 14,499 1,370,156 Lam Research Corp. † 27,324 1,398,716 Lexmark International, Inc. Class A 23,349 770,517 Linear Technology Corp. 690 27,365 Magnachip Semiconductor Corp. (South Korea) † 14,705 316,599 Manhattan Associates, Inc. † 2,973 283,773 Marvell Technology Group, Ltd. 78,300 900,450 Maxim Integrated Products, Inc. 850 25,330 Mellanox Technologies, Ltd. (Israel) † 2,533 96,153 Mentor Graphics Corp. 16,545 386,657 Microsemi Corp. † 4,075 98,819 Microsoft Corp. 287,072 9,562,368 Motorola Solutions, Inc. 565 33,550 MTS Systems Corp. 1,604 103,217 Netscout Systems, Inc. † 5,554 142,016 NIC, Inc. 4,532 104,735 Nomura Research Institute, Ltd. (Japan) 12,700 440,582 NTT Data Corp. (Japan) 6,900 232,001 NVIDIA Corp. 75,165 1,169,567 NXP Semiconductor NV † 1,800 66,978 Omnivision Technologies, Inc. † 12,294 188,221 Omron Corp. (Japan) 19,800 714,085 Oracle Corp. 265,120 8,794,030 Paychex, Inc. 992 40,315 Perficient, Inc. † 8,945 164,230 Photronics, Inc. † 16,760 131,231 Plantronics, Inc. 1,417 65,253 Polycom, Inc. † 8,999 98,269 Procera Networks, Inc. † 7,147 110,707 PTC, Inc. † 5,245 149,115 QLIK Technologies, Inc. † 2,845 97,413 Quantum Corp. † 85,064 117,388 RF Micro Devices, Inc. † 55,943 315,519 Riverbed Technology, Inc. † 32,700 477,093 Rockwell Automation, Inc. 18,900 2,021,166 Rovi Corp. † 8,800 168,696 Safeguard Scientifics, Inc. † 7,382 115,824 Sage Group PLC (The) (United Kingdom) 1,387 7,405 Samsung Electronics Co., Ltd. (South Korea) 126 160,274 SAP AG (Germany) 7,020 519,202 Sartorius AG (Preference) (Germany) 1,369 152,905 SciQuest, Inc. † 2,857 64,168 Semtech Corp. † 4,307 129,167 Silicon Graphics International Corp. † 4,621 75,091 Silicon Image, Inc. † 26,670 142,418 SK Hynix, Inc. (South Korea) † 11,010 309,910 44 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Technology cont. SoftBank Corp. (Japan) 15,500 $1,070,706 Sparton Corp. † 5,965 152,108 SS&C Technologies Holdings, Inc. † 5,239 199,606 Symantec Corp. 133,265 3,298,309 Synaptics, Inc. † 4,966 219,894 Tech Data Corp. † 3,733 186,314 Telefonaktiebolaget LM Ericsson Class B (Sweden) 20,913 278,224 Tencent Holdings, Ltd. (China) 5,600 293,722 Teradyne, Inc. † 36,257 598,966 Texas Instruments, Inc. 1,566 63,063 Tyler Technologies, Inc. † 2,860 250,164 Ultimate Software Group, Inc. † 2,431 358,329 Ultra Clean Holdings, Inc. † 15,455 106,794 Unisys Corp. † 7,009 176,557 United Internet AG (Germany) 10,536 399,102 VeriFone Systems, Inc. † 5,776 132,039 Verint Systems, Inc. † 3,583 132,786 Western Digital Corp. 25,347 1,607,000 Xilinx, Inc. 690 32,333 XO Group, Inc. † 11,308 146,099 Yandex NV Class A (Russia) † 6,636 241,683 Zynga, Inc. Class A † 19,664 72,364 Transportation (0.9%) Aegean Marine Petroleum Network, Inc. (Greece) 26,661 316,199 Beijing Capital International Airport Co., Ltd. (China) 128,000 83,838 C.H. Robinson Worldwide, Inc. 265 15,783 Canadian National Railway Co. (Canada) 300 30,398 Cathay Pacific Airways, Ltd. (Hong Kong) 6,000 11,759 Central Japan Railway Co. (Japan) 8,000 1,023,857 ComfortDelgro Corp., Ltd. (Singapore) 245,000 384,720 Con-way, Inc. 9,589 413,190 Delta Air Lines, Inc. 120,931 2,852,762 Deutsche Post AG (Germany) 18,899 627,171 Hankyu Hanshin Holdings, Inc. (Japan) 3,000 16,634 Hawaiian Holdings, Inc. † S 18,371 136,680 Hitachi Transport System, Ltd. (Japan) 8,200 113,955 International Consolidated Airlines Group SA (Spain) † 105,854 578,547 J. B. Hunt Transport Services, Inc. 159 11,596 Japan Airlines Co., Ltd. (Japan) UR 5,300 320,281 Jaypee Infratech, Ltd. (India) † 98,463 24,692 Koninklijke Vopak NV (Netherlands) 900 51,570 Kuehne & Nagel International AG (Switzerland) 210 27,517 MTR Corp. (Hong Kong) 5,000 19,791 Nippon Express Co., Ltd. (Japan) 3,000 15,016 Quality Distribution, Inc. † 16,456 152,053 Ryanair Holdings PLC ADR (Ireland) 840 41,782 Singapore Airlines, Ltd. (Singapore) 2,000 16,643 Dynamic Asset Allocation Balanced Fund 45 COMMON STOCKS (52.6%)* cont. Shares Value Transportation cont. SkyWest, Inc. 9,536 $138,463 Southwest Airlines Co. 112,948 1,644,523 Spirit Airlines, Inc. † 7,592 260,178 StealthGas, Inc. (Greece) † 15,396 140,719 Swift Transportation Co. † 21,165 427,321 Tobu Railway Co., Ltd. (Japan) 3,000 15,810 United Parcel Service, Inc. Class B 780 71,269 Universal Truckload Services, Inc. 812 21,648 US Airways Group, Inc. † S 18,282 346,627 Wabtec Corp. 15,320 963,168 West Japan Railway Co. (Japan) 500 21,390 Yamato Transport Co., Ltd. (Japan) 19,000 427,570 Utilities and power (1.2%) AES Corp. 90,804 1,206,785 American Electric Power Co., Inc. 53,600 2,323,560 Beijing Enterprises Water Group, Ltd. (China) 508,000 211,560 Canadian Utilities, Ltd. (Canada) 160 5,503 Centrica PLC (United Kingdom) 64,892 388,384 Chubu Electric Power Co., Inc. (Japan) 7,500 102,701 Cia Energetica de Minas Gerais ADR (Brazil) 4,965 42,898 CLP Holdings, Ltd. (Hong Kong) 2,500 20,355 CMS Energy Corp. 19,646 517,083 Consolidated Edison, Inc. 816 44,994 DTE Energy Co. 667 44,009 Electric Power Development Co., Ltd. (Japan) 500 16,278 Enbridge, Inc. (Canada) 680 28,400 Enel SpA (Italy) 112,981 432,861 Energias de Portugal (EDP) SA (Portugal) 46,353 169,313 ENI SpA (Italy) 41,190 944,520 Entergy Corp. 22,425 1,417,036 Fortum OYJ (Finland) 1,390 31,329 GDF Suez (France) 23,486 590,025 Kansai Electric Power, Inc. (Japan) † 71,400 915,245 Kinder Morgan, Inc. 52,080 1,852,486 National Grid PLC (United Kingdom) 3,390 40,090 Origin Energy, Ltd. (Australia) 21,499 282,796 PG&E Corp. 38,619 1,580,289 Pinnacle West Capital Corp. 408 22,334 PPL Corp. 23,200 704,816 Red Electrica Corporacion SA (Spain) 11,545 657,077 SCANA Corp. 540 24,862 Snam SpA (Italy) 5,180 26,237 Terna SPA (Italy) 5,160 23,288 Toho Gas Co., Ltd. (Japan) 2,000 10,458 Tokyo Gas Co., Ltd. (Japan) 79,000 432,392 UGI Corp. 18,000 704,340 United Utilities Group PLC (United Kingdom) 40,365 451,547 Veolia Environnement SA (France) 14,186 242,293 Total common stocks (cost $559,710,158) 46 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* Principal amount Value Basic materials (1.4%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $143,000 $129,948 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 76,000 81,563 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 94,501 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 760,000 938,314 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 85,275 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 527,000 494,721 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 460,000 496,800 Barrick Gold Corp. sr. unsec. unsub. notes 3.85s, 2022 (Canada) 65,000 57,485 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 181,125 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 41,300 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 129,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 323,950 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 219,000 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 201,925 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 98,000 114,892 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 325,000 381,833 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 40,000 40,800 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 220,000 205,789 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 376,235 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 541,195 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 110,000 104,208 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 75,000 72,956 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 205,000 207,954 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 72,053 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 378,000 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 140,000 154,470 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 177,788 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 351,750 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 110,000 110,413 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 50,000 51,375 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 195,000 189,150 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 325,000 387,563 Dynamic Asset Allocation Balanced Fund 47 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Basic materials cont. HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 $190,000 $196,888 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 145,000 145,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 135,000 131,963 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 170,000 175,950 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 160,950 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 291,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 220,000 208,450 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 255,000 222,488 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 140,000 150,500 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 141,468 193,335 International Paper Co. sr. unsec. notes 7.95s, 2018 $1,070,000 1,328,112 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 376,200 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 255,000 276,356 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 411,095 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 990,000 1,129,917 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 318,751 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 410,000 451,306 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 40,000 39,333 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 30,000 31,313 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,475 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 139,050 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 70,000 67,949 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 65,000 65,790 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 241,450 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 75,000 75,750 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 20,000 22,100 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 223,063 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 35,000 35,831 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 25,000 23,625 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 181,475 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 343,885 48 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Basic materials cont. Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 $284,000 $294,545 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 228,000 242,299 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 200,700 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 180,000 186,300 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 160,000 166,800 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 127,575 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 59,675 SPCM SA 144A sr. unsec. bonds 6s, 2022 (France) 55,000 55,022 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 10,000 10,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 41,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 55,000 57,338 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 23,625 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 305,000 344,650 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 260,000 257,400 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 202,563 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 345,000 331,200 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 105,000 122,822 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 405,000 493,277 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 196,635 Capital goods (1.0%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 360,000 379,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 425,000 470,688 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 440,034 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $200,000 193,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 81,750 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 173,250 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 180,000 194,850 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 320,000 369,600 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 130,000 181,806 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ $255,000 265,200 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 271,547 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 135,000 135,000 Dynamic Asset Allocation Balanced Fund 49 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Capital goods cont. Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) $125,000 $141,563 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 345,000 373,463 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 35,000 37,450 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 340,000 310,250 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 86,398 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $510,000 481,115 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 913,000 946,096 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 230,000 166,750 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 35,000 34,563 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 290,000 241,562 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 245,000 221,676 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 217,150 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 190,313 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 906,000 1,136,244 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 82,663 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 360,000 338,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 431,550 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 280,900 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 136,054 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 203,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 109,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 130,488 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 216,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 110,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 206,538 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 405,000 408,885 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 118,250 50 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Capital goods cont. Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $205,000 $222,425 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 57,750 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 330,000 333,713 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 295,000 317,863 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 110,000 110,825 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 303,525 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 55,000 59,125 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 185,000 178,063 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 846,742 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 98,374 Communication services (2.0%) Adelphia Communications Corp. escrow bonds zero%, 2014 270,000 2,025 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 172,397 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 203,405 American Tower Corp. sr. unsec. notes 7s, 2017 R 440,000 506,573 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 310,000 344,557 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 387,000 418,257 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 772,000 637,245 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 480,000 550,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 140,000 156,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 188,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 110,000 101,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 162,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 167,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 78,413 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 240,000 253,200 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 48,813 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 40,000 42,300 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 98,990 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 376,650 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 690,000 868,132 Dynamic Asset Allocation Balanced Fund 51 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Communication services cont. Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 $110,000 $132,056 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 230,000 254,533 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 107,250 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 170,000 156,400 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 79,588 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 150,000 160,500 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 80,000 79,400 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 602,774 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 238,338 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 507,300 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 178,713 Equinix, Inc. sr. unsec. notes 7s, 2021 120,000 128,100 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 300,000 331,500 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 115,000 127,075 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 311,963 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 350,188 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 226,800 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,213 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 440,000 464,200 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 550,000 569,250 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 236,709 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 203,963 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 202,113 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 48,150 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 212,100 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 130,625 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 295,000 295,738 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 255,000 256,275 52 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Communication services cont. NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) $230,000 $163,300 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 65,000 67,275 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 190,000 172,425 Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 279,009 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 255,875 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 165,000 155,513 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 719,000 774,099 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 128,623 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 510,000 445,876 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,040 SBA Telecommunications, Inc. notes 5 3/4s, 2020 70,000 69,475 SBA Tower Trust 144A notes 2.933s, 2017 775,000 784,416 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 253,000 237,981 Sprint Capital Corp. company guaranty 6 7/8s, 2028 995,000 888,038 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 445,000 453,900 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 180,000 181,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 215,000 242,950 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 200,000 230,000 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 135,000 137,025 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 574,525 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 85,000 86,488 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 400,000 506,892 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 650,000 623,335 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 281,207 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 186,374 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 935,000 1,019,312 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 162,480 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,255,000 2,506,846 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 200,000 213,677 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 160,000 192,552 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 240,000 289,137 Dynamic Asset Allocation Balanced Fund 53 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Communication services cont. Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $260,000 $247,000 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 119,625 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 167,013 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 367,425 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 393,125 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 110,000 100,650 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 91,375 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 429,275 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 170,363 Consumer cyclicals (2.6%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 39,113 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 285,000 324,900 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 14,812 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,813 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 72,888 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 125,000 131,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 125,000 136,875 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 100,800 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 123,000 123,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 95,000 88,825 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 270,000 271,350 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 130,000 127,517 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 259,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 102,125 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 102,125 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 228,063 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 75,000 77,063 54 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 $350,000 $355,250 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 860,000 809,475 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 205,000 248,494 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 448,783 CCM Merger, Inc. 144A company guaranty sr. unsec. 9 1/8s, 2019 170,000 177,650 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 49,331 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 119,375 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 356,213 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 175,000 196,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 27,600 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 135,000 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 442,672 474,766 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 270,900 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 255,000 249,900 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 386,250 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 295,000 278,038 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 195,000 202,313 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 45,000 45,450 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 270,000 280,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 23,000 22,646 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. sr. unsec. unsub. notes 5.2s, 2020 184,000 194,540 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 278,075 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 559,226 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 169,000 181,886 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 375,000 395,625 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 60,000 56,025 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 162,000 178,310 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 281,205 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,575,000 1,957,694 Dynamic Asset Allocation Balanced Fund 55 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 $120,000 $117,600 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 160,000 158,400 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 80,000 78,800 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 85,000 77,669 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 255,000 247,988 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 365,000 364,088 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 165,000 167,475 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 166,400 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 330,000 326,085 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $205,000 153,750 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 545,000 627,848 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 204,725 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 100,000 93,447 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 25,000 33,126 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 427,070 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 184,000 200,795 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 86,000 89,266 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 R 225,000 224,833 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 300,000 308,250 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 215,963 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 126,563 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 171,600 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 215,250 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 280,000 318,500 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 100,000 102,750 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 79,173 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 152,613 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 297,688 L Brands, Inc. sr. notes 5 5/8s, 2022 105,000 107,625 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 170,000 170,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 262,331 56 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 $90,000 $82,800 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 245,000 257,250 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 408,500 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 315,000 360,520 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 108,000 122,172 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 243,346 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 610,000 515,492 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 118,802 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 530,000 535,242 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 280,000 307,300 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 180,000 176,850 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 225,000 251,438 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,313 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 162,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 140,000 161,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 146,813 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 51,625 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 180,000 181,800 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 120,072 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 666,616 731,611 Navistar International Corp. sr. notes 8 1/4s, 2021 348,000 353,220 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 280,000 285,600 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 185,000 182,225 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 180,000 184,050 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 418,347 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 624,381 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 111,925 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 70,000 70,175 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 95,000 91,438 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 323,763 Dynamic Asset Allocation Balanced Fund 57 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 $75,000 $81,563 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 115,000 112,198 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 136,448 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 191,100 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,513 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 130,000 131,625 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 357,637 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 308,688 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 202,000 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 25,000 26,250 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 25,000 26,313 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 63,938 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,400 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 61,325 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 149,000 164,645 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 95,000 89,300 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 150,000 138,750 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 196,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 332,250 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 110,000 113,575 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 400,000 436,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 237,050 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 224,000 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 80,750 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 89,325 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 ## 90,000 89,775 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 250,000 251,875 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 53,075 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 225,000 214,313 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,375 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,675 58 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 $195,000 $207,188 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 85,000 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 550,000 517,250 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 100,000 95,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 50,995 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 90,000 84,600 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 248,000 270,940 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 83,271 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 265,000 245,008 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 49,250 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 189,575 197,158 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 60,300 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 370,000 378,325 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 301,125 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,047,616 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 51,567 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 161,023 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 62,388 Consumer staples (1.1%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 249,638 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 100,000 87,000 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 105,000 138,813 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 14,000 18,488 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 510,527 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 373,559 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 111,563 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 92,200 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,525 Dynamic Asset Allocation Balanced Fund 59 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer staples cont. Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 $95,000 $87,875 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 118,750 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 33,619 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 267,427 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 196,438 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 400,000 353,889 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 70,000 78,750 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 250,000 267,500 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 59,400 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 285,000 315,638 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 54,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 398,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 117,150 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 47,375 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 60,000 55,875 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 449,925 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 325,975 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 40,000 45,300 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 319,725 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 490,000 478,659 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 140,000 146,002 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 219,121 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 317,063 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 256,800 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 295,000 349,539 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 176,076 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 280,000 267,050 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 102,363 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 125,000 129,063 60 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer staples cont. Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 $105,000 $108,150 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 354,413 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) $85,000 89,463 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 34,825 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 65,000 64,350 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 560,000 516,968 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 494,244 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 75,000 74,296 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 135,988 Kroger Co. (The) sr. notes 6.15s, 2020 40,000 45,888 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 135,000 141,413 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 425,000 449,438 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 311,000 331,215 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 302,000 377,064 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 393,000 457,123 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 295,000 287,461 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 31,399 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 440,452 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 120,894 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 25,000 26,281 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 334,688 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 285,000 274,313 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 205,000 232,675 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 89,400 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 269,086 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 191,475 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 50,000 50,625 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 35,788 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 495,000 554,976 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 165,000 179,438 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 275,000 308,000 Dynamic Asset Allocation Balanced Fund 61 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer staples cont. Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 $75,000 $76,500 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 250,508 Energy (2.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 107,888 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 82,200 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 340,000 319,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 195,000 161,363 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 500,000 623,315 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 128,000 143,689 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 259,183 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 350,000 342,648 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 50,000 49,471 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 262,000 267,240 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 130,938 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 207,188 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 930,629 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 650,000 734,958 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 385,000 419,650 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 225,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 242,650 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 72,378 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 60,150 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 264,550 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 292,875 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 135,000 132,975 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 109,725 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 75,075 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 563,063 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 329,375 62 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Energy cont. Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 $430,000 $432,688 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 270,000 264,600 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 340,000 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 82,200 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 125,000 122,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 371,205 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 52,875 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 540,000 514,350 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 201,000 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 180,000 181,350 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 206,000 223,510 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 378,571 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,042,450 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 442,000 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 295,000 308,275 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 55,000 58,163 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 550,000 563,750 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,275 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 80,000 80,200 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 259,394 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 96,525 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 175,000 210,041 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 130,000 135,525 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 88,327 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 297,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 370,000 404,225 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 45,000 43,875 Dynamic Asset Allocation Balanced Fund 63 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Energy cont. Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 $355,000 $394,050 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 490,000 461,825 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 100,000 58,000 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 186,606 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 184,828 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 176,313 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 107,250 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 275,000 207,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 207,375 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 509,093 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 270,000 270,675 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 148,750 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 205,725 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 262,762 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 180,375 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 212,325 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 189,525 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 397,700 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 482,825 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,877,693 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 90,000 81,540 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,056,000 1,130,224 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 118,525 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 91,913 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 339,413 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 75,000 71,250 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 891,000 64 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Energy cont. Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 $95,000 $96,425 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 520,000 551,200 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 100,000 101,000 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 80,000 83,008 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 223,125 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 595,202 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 130,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 114,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 40,700 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 302,663 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 246,960 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,025 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 215,250 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 440,000 593,692 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 114,193 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 145,866 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 250,000 253,750 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 215,000 219,838 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 15,867 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 46,511 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 86,169 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 325,000 342,875 Financials (3.9%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.844s, 2014 (United Kingdom) 285,000 287,199 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 1,020,236 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 691,492 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 557,105 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 115,000 113,275 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 205,000 218,325 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 65,000 65,813 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 224,563 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 172,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 161,000 Dynamic Asset Allocation Balanced Fund 65 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $140,000 $157,325 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 174,375 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 464,000 543,112 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,026,010 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 660,832 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 458,514 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 505,000 503,738 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 370,000 355,663 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 450,000 438,292 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 440,000 496,357 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 275,525 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 615,000 622,891 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,678 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 270,000 349,709 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,079 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 650,000 585,000 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 287,460 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 348,339 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 190,000 172,468 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 243,751 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 100,375 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 446,000 450,505 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 390,000 409,817 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,738 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 93,750 CIT Group, Inc. company guaranty sr. notes 5s, 2023 125,000 121,250 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 205,275 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 175,950 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 162,363 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 335,500 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 220,500 Citigroup, Inc. sub. notes 5s, 2014 599,000 621,578 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 770,000 785,400 66 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 $255,000 $224,400 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 315,000 385,553 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 411,000 472,862 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 390,000 415,350 EPR Properties unsec. notes 5 1/4s, 2023 R 435,000 423,036 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 975,000 1,032,281 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 960,204 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 85,000 80,371 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 575,000 625,357 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 590,000 695,595 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,196,089 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 170,519 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 205,000 224,522 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 425,000 392,730 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 430,000 406,746 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 340,000 374,229 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 ## 260,000 260,325 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 700,000 714,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 1,003,781 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 385,000 391,256 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 245,000 256,638 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 150,000 150,000 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,665,000 1,687,976 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 68,250 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 240,713 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 439,000 453,268 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 78,625 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 156,419 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 185,000 210,206 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 1,073,000 1,164,205 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 330,000 377,571 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 800,000 864,000 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 490,000 540,915 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 206,531 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,732,402 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 337,500 Dynamic Asset Allocation Balanced Fund 67 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Metropolitan Life Global Funding I 144A notes 3.65s, 2018 $1,255,000 $1,332,216 Metropolitan Life Global Funding I 144A notes 3s, 2023 130,000 122,545 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 121,038 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 260,000 263,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 125,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 66,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 100,538 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 85,000 85,638 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 131,615 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 259,881 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 156,938 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 105,000 107,888 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 170,000 166,175 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 122,813 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 513,269 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 172,838 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 375,000 399,722 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 405,000 433,350 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 260,000 260,650 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 154,700 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 225,000 272,531 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 265,000 249,431 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 200,000 182,500 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 185,000 178,241 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 155,000 157,591 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 169,599 192,919 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 695,000 698,475 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 865,000 872,489 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 111,738 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 136,459 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 625,200 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 225,000 236,468 68 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) $350,000 $368,375 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 147,000 164,026 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 50,000 49,053 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 152,213 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 50,000 52,063 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 110,000 105,600 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 490,000 460,918 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.254s, 2037 475,000 372,867 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 385,000 336,528 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 100,000 104,500 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 235,000 309,490 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,900,000 2,009,250 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. REGS, 6 1/4s, 2035 (Russia) 500,000 527,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,935,000 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 288,150 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 120,756 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 78,489 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 543,571 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 422,000 447,320 Health care (1.1%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 500,000 467,605 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 227,250 Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 215,000 190,070 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 170,000 158,889 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 34,645 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 349,234 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 737,370 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 225,000 225,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 515,451 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 230,588 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 175,000 177,406 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 280,000 289,100 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 315,650 Dynamic Asset Allocation Balanced Fund 69 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Health care cont. Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 $376,600 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $200,000 203,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 89,144 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 523,299 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 365,000 365,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 150,871 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 227,000 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 225,000 243,000 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 208,500 HCA, Inc. sr. notes 6 1/2s, 2020 800,000 866,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 76,650 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 425,000 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 130,000 132,925 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 171,188 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 110,000 112,338 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 111,038 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 175,000 196,656 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 529,200 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 135,000 141,075 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 120,000 123,000 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 232,050 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 55,000 55,215 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 150,000 161,250 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 390,000 403,163 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 107,619 Service Corp. International/US sr. notes 7s, 2019 115,000 122,475 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 645,000 699,019 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 95,000 90,606 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 212,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 77,625 70 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Health care cont. Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 $200,000 $211,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 110,000 103,125 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 325,588 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 195,000 179,888 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 120,000 122,700 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 295,000 305,336 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 186,575 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 699,583 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 57,379 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 550,000 470,049 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 545,000 507,306 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 42,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 111,038 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 41,400 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,700 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 255,000 272,850 Technology (0.7%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 145,000 147,538 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 200,000 169,000 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 260,000 217,122 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 135,000 109,350 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 445,000 416,075 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 73,000 73,730 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 110,000 111,100 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 879,174 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 210,000 224,175 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 120,000 121,740 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 319,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 573,038 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 210,500 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 177,650 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 175,000 168,875 Dynamic Asset Allocation Balanced Fund 71 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 $178,000 $198,025 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 29,000 31,610 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 305,000 330,163 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 240,099 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 178,652 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 356,915 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 278,031 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 850,000 753,816 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 145,275 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 127,050 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 115,369 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 208,425 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 173,000 160,025 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 90,314 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 613,722 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 234,128 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 485,000 448,524 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 555,000 529,794 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 145,000 147,900 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 224,700 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 296,313 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 79,000 87,305 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 144,799 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 355,300 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 281,880 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 249,760 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 169,020 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 335,685 389,814 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 87,385 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 60,000 57,333 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 110,000 97,459 72 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Transportation cont. Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 $365,000 $405,150 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 119,163 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 118,174 122,901 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 178,200 Utilities and power (1.5%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 520,000 598,000 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 330,000 363,000 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 90,000 84,150 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 153,922 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 76,859 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 57,982 Beaver Valley Funding Corp. sr. bonds 9s, 2017 37,000 37,333 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 452,184 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 417,000 447,233 Calpine Corp. 144A sr. notes 7 1/4s, 2017 326,000 338,225 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 50,000 54,849 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 133,000 153,933 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 254,682 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 350,000 371,000 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 596,554 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 415,000 519 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 780,691 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 219,791 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 145,664 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 375,000 449,804 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,700,000 1,602,250 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 254,000 267,653 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 270,000 303,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 357,000 374,850 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 326,350 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 195,083 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 163,921 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 459,486 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 96,075 Dynamic Asset Allocation Balanced Fund 73 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Utilities and power cont. EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 $65,000 $70,525 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 443,388 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 135,576 140,999 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 517,000 472,811 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 81,000 78,778 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 275,000 303,188 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,125 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 288,125 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 343,250 Kansas Gas and Electric Co. bonds 5.647s, 2021 55,283 59,001 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 485,518 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 229,223 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 170,042 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 400,000 491,303 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 505,000 450,067 Nevada Power Co. mtge. notes 7 1/8s, 2019 265,000 329,042 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 185,844 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 786,450 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 450,000 415,468 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 170,000 162,909 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 255,000 283,698 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 456,000 504,989 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 654,151 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 20,000 18,638 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 204,786 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 182,604 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 629,000 654,160 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 148,800 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 195,000 176,475 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,681 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 89,863 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 185,751 Union Electric Co. sr. notes 6.4s, 2017 320,000 372,831 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 85,942 Total corporate bonds and notes (cost $224,193,885) 74 Dynamic Asset Allocation Balanced Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.5%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2043 $20,000,000 $19,776,562 U.S. Government Agency Mortgage Obligations (12.8%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, November 1, 2043 36,000,000 39,384,842 6s, TBA, October 1, 2043 36,000,000 39,386,250 4s, TBA, October 1, 2043 61,000,000 63,983,278 3 1/2s, May 1, 2043 988,457 999,075 3 1/2s, TBA, October 1, 2028 24,000,000 25,335,000 3s, TBA, November 1, 2043 1,000,000 974,492 Total U.S. government and agency mortgage obligations (cost $187,343,921) MORTGAGE-BACKED SECURITIES (3.2%)* Principal amount Value Agency collateralized mortgage obligations (0.7%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.06s, 2037 $240,405 $345,323 IFB Ser. 2979, Class AS, 23.605s, 2034 27,074 35,324 IFB Ser. 3072, Class SM, 23.128s, 2035 128,154 183,136 IFB Ser. 3072, Class SB, 22.982s, 2035 131,326 186,880 IFB Ser. 3249, Class PS, 21.673s, 2036 163,347 224,943 IFB Ser. 2990, Class LB, 16.48s, 2034 289,143 381,042 IFB Ser. 3708, Class SQ, IO, 6.368s, 2040 857,944 151,024 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 786,132 152,525 IFB Ser. 3964, Class SA, IO, 5.818s, 2041 1,521,817 226,370 IFB Ser. 311, Class S1, IO, 5.768s, 2043 3,224,080 709,288 IFB Ser. 308, Class S1, IO, 5.768s, 2043 1,085,484 247,588 IFB Ser. 310, Class S4, IO, 5.751s, 2043 798,000 196,196 Ser. 3747, Class HI, IO, 4 1/2s, 2037 76,538 8,193 Ser. 3391, PO, zero%, 2037 22,053 18,580 Ser. 3206, Class EO, PO, zero%, 2036 14,390 12,744 FRB Ser. 3117, Class AF, zero%, 2036 10,390 9,370 FRB Ser. 3326, Class WF, zero%, 2035 6,610 5,949 FRB Ser. 3036, Class AS, zero%, 2035 6,451 6,358 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 107,420 210,839 IFB Ser. 05-45, Class DA, 23.764s, 2035 557,139 838,238 IFB Ser. 07-53, Class SP, 23.544s, 2037 193,725 281,204 IFB Ser. 05-75, Class GS, 19.713s, 2035 123,123 167,493 IFB Ser. 05-106, Class JC, 19.569s, 2035 96,234 143,724 IFB Ser. 05-83, Class QP, 16.929s, 2034 53,722 70,278 IFB Ser. 404, Class S13, IO, 6.221s, 2040 1,212,216 211,322 Ser. 07-14, Class KO, PO, zero%, 2037 77,625 67,251 Ser. 06-125, Class OX, PO, zero%, 2037 8,471 7,640 Ser. 06-84, Class OT, PO, zero%, 2036 9,415 8,376 Ser. 06-46, Class OC, PO, zero%, 2036 17,622 15,426 Dynamic Asset Allocation Balanced Fund 75 MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.37s, 2040 $1,623,523 $303,355 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 1,946,005 345,611 IFB Ser. 10-120, Class SB, IO, 6.02s, 2035 116,647 11,231 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 50,062 8,882 IFB Ser. 13-129, Class CS, IO, 5.968s, 2042 2,067,000 364,371 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 154,929 25,117 IFB Ser. 10-42, Class ES, IO, 5 1/2s, 2040 2,529,048 398,325 Ser. 10-9, Class UI, IO, 5s, 2040 1,621,228 346,471 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 84,348 15,672 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,180,544 256,768 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,538,883 415,996 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,462,833 193,828 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,506,975 305,352 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 3,327,915 490,035 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 5,371,162 792,622 Ser. 06-36, Class OD, PO, zero%, 2036 8,509 7,816 Commercial mortgage-backed securities (1.7%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.857s, 2049 926,000 933,896 Ser. 07-2, Class A2, 5.634s, 2049 53,687 54,025 Ser. 06-5, Class A3, 5.39s, 2047 376,000 385,635 Ser. 05-4, Class B, 5.118s, 2045 371,000 369,145 Ser. 05-3, Class A3A, 4.621s, 2043 398,000 402,099 Ser. 07-1, Class XW, IO, 0.492s, 2049 7,577,276 61,641 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.995s, 2042 4,751,474 22,451 Ser. 04-5, Class XC, IO, 0.868s, 2041 5,765,503 34,789 Ser. 02-PB2, Class XC, IO, 0.608s, 2035 992,622 1,009 Ser. 07-5, Class XW, IO, 0.532s, 2051 17,483,347 175,306 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.147s, 2042 305,000 330,721 FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 175,000 169,140 Ser. 04-PR3I, Class X1, IO, 1.079s, 2041 1,278,545 9,759 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.224s, 2038 9,197,695 160,040 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.191s, 2049 68,443,227 992,427 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.556s, 2049 7,672,393 95,905 Ser. 07-CD4, Class XC, IO, 0.213s, 2049 43,364,638 351,687 Ser. 07-CD5, Class XS, IO, 0.064s, 2044 2,603,347 11,270 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 548,000 565,810 FRB Ser. 05-LP5, Class D, 5.262s, 2043 735,000 770,861 76 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Commercial Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.872s, 2049 $260,000 $231,322 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.179s, 2046 32,172,575 422,187 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.953s, 2039 337,429 338,242 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.229s, 2049 41,979,560 144,326 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 291,107 320,218 Ser. 03-C3, Class AX, IO, 1.519s, 2038 598,695 22 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 517,364 3,248 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,320,020 1,317,995 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.049s, 2020 731,059 13,634 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 147,714 570 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.932s, 2032 F 55,026 27,512 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.302s, 2045 149,522,286 417,170 Ser. 07-C1, Class XC, IO, 0.169s, 2049 56,399,599 294,801 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 594,000 609,041 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.774s, 2043 9,360,310 74,115 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 301,000 308,555 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.22s, 2038 23,668,825 30,272 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 216,083 218,784 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 37,723 37,723 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 309,000 313,820 FRB Ser. 07-LD12, Class A3, 6.124s, 2051 741,000 756,530 FRB Ser. 04-CB9, Class B, 5.832s, 2041 329,000 337,883 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 326,000 327,108 FRB Ser. 13-C10, Class D, 4.3s, 2047 432,000 355,392 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 11,539,059 168,759 Ser. 07-LDPX, Class X, IO, 0.477s, 2049 26,903,955 237,939 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 298,000 277,033 FRB Ser. 12-C8, Class D, 4.825s, 2045 528,000 487,862 FRB Ser. 12_LC9, Class D, 4.575s, 2047 350,000 314,013 Ser. 05-CB12, Class X1, IO, 0.491s, 2037 7,405,111 46,386 Ser. 06-LDP6, Class X1, IO, 0 1/4s, 2043 18,983,231 58,848 Dynamic Asset Allocation Balanced Fund 77 MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 $69,147 $69,666 Ser. 99-C1, Class G, 6.41s, 2031 159,961 166,754 Ser. 98-C4, Class G, 5.6s, 2035 39,921 40,967 Ser. 98-C4, Class H, 5.6s, 2035 223,000 236,796 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.32s, 2041 486,000 559,289 Ser. 06-C7, Class A2, 5.3s, 2038 462,723 481,768 Ser. 04-C6, Class E, 5.177s, 2036 331,000 339,738 Ser. 07-C2, Class XW, IO, 0.738s, 2040 2,678,463 49,241 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.848s, 2038 7,349,448 135,818 Ser. 05-C2, Class XCL, IO, 0.496s, 2040 17,221,816 63,721 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 23,026,279 96,020 Ser. 06-C7, Class XCL, IO, 0.334s, 2038 13,824,512 244,238 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.38s, 2028 10,618 1 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.045s, 2050 254,000 260,228 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.109s, 2039 6,022,986 37,909 Ser. 05-MCP1, Class XC, IO, 0.761s, 2043 10,395,319 86,447 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 300,000 285,000 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.503s, 2045 1,599,040 155,906 Ser. 05-C3, Class X, IO, 6.332s, 2044 505,504 47,618 Ser. 07-C5, Class X, IO, 5.897s, 2049 400,598 32,649 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.918s, 2041 29,394 29,394 FRB Ser. 07-HQ12, Class A2, 5.76s, 2049 588,994 591,233 FRB Ser. 07-HQ12, Class A2FX, 5.76s, 2049 267,725 273,160 Ser. 07-IQ14, Class A2, 5.61s, 2049 160,665 161,667 Ser. 07-HQ11, Class C, 5.558s, 2044 352,000 301,206 Ser. 04-T13, Class A4, 4.66s, 2045 66,790 66,991 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.249s, 2043 553,850 564,722 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.894s, 2046 2,990,596 307,374 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 396,681 99,170 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 326,000 322,838 Ser. 12-C4, Class XA, IO, 2.036s, 2045 3,665,291 429,568 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 417,000 403,990 Ser. 06-C29, IO, 0.528s, 2048 59,168,220 721,261 Ser. 07-C34, IO, 0.498s, 2046 9,299,277 112,521 78 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.494s, 2042 F $16,244,311 $59,454 Ser. 06-C26, Class XC, IO, 0.185s, 2045 11,505,092 22,550 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 499,000 471,555 Residential mortgage-backed securities (non-agency) (0.8%) Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 170,000 139,655 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 280,352 162,080 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 11,034,551 368,968 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 12,029,295 376,517 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 512,387 437,240 FRB Ser. 05-51, Class 1A1, 0 1/2s, 2035 1,140,663 886,865 FRB Ser. 05-24, Class 4A1, 0.41s, 2035 1,308,143 1,100,483 FRB Ser. 06-OA3, Class 1A1, 0.379s, 2036 575,013 407,379 WAMU Mortgage Pass-Through Certificates Ser. 05-AR19, Class X, IO, 1.471s, 2045 15,592,949 731,309 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 1,788,414 1,482,631 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 719,969 548,256 FRB Ser. 05-AR13, Class A1C3, 0.669s, 2045 665,923 527,078 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 F 1,065,874 570,242 FRB Ser. 05-AR9, Class A1C3, 0.659s, 2045 729,386 627,272 FRB Ser. 05-AR13, Class A1B3, 0.539s, 2045 461,854 390,266 FRB Ser. 05-AR15, Class A1B3, 0.519s, 2045 986,701 796,761 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 443,552 454,918 Total mortgage-backed securities (cost $39,037,126) INVESTMENT COMPANIES (0.9%)* Shares Value Ares Capital Corp. 984 $17,013 SPDR S&P rust 70,116 11,786,500 Total investment companies (cost $9,257,691) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $193,852 $123,116 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 115,000 97,865 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,721,000 2,499,239 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,945,448 1,240,223 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 570,000 610,601 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 5,212 2,230,117 Dynamic Asset Allocation Balanced Fund 79 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%)* cont. Principal amount Value Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 $210,500 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 146,125 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 475,000 402,563 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 560,000 475,910 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 980,000 1,053,990 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 200,000 204,240 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 104,300 123,074 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 790,000 766,300 Total foreign government and agency bonds and notes (cost $10,969,608) SENIOR LOANS (0.3%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $37,428 $37,475 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 964,049 871,059 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 331,264 333,128 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 184,867 184,405 First Data Corp. bank term loan FRN 4.18s, 2018 647,458 641,331 First Data Corp. bank term loan FRN 4.18s, 2017 68,903 68,489 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 144,370 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 185,333 184,832 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 171,951 172,237 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 76,800 76,800 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 933,336 627,085 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 48,404 48,847 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 68,822 68,460 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 59,002 58,855 Total senior loans (cost $3,686,651) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 554 $529,347 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,920 238,610 M/I Homes, Inc. $2.438 pfd. 4,818 121,655 Samsung Electronics Co., Ltd. zero% cum. pfd. (South Korea) 295 240,463 Total preferred stocks (cost $889,543) 80 Dynamic Asset Allocation Balanced Fund CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,508 $158,607 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 281,753 United Technologies Corp. $3.75 cv. pfd. 2,600 168,454 Total convertible preferred stocks (cost $548,277) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $108,422 4.071s, 1/1/14 315,000 317,548 Total municipal bonds and notes (cost $420,000) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $155,859 Total convertible bonds and notes (cost $136,166) WARRANTS (—%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $3,256 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 50,760 — Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (24.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.06% L 155,981,585 $155,981,585 Putnam Money Market Liquidity Fund 0.05% L 143,757,002 143,757,002 Putnam Cash Collateral Pool, LLC 0.13% d 2,903,561 2,903,561 SSgA Prime Money Market Fund 0.02% P 5,760,000 5,760,000 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.03%, November 6, 2013 $5,000,000 4,999,850 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.09%, August 21, 2014 # Δ § 5,896,000 5,892,025 U.S. Treasury Bills with an effective yield of 0.15%, November 14, 2013 # Δ § 11,000,000 10,980,388 Total short-term investments (cost $330,273,891) TOTAL INVESTMENTS Total investments (cost $1,366,477,180) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound USD/$ United States Dollar Dynamic Asset Allocation Balanced Fund 81 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NPR Nil Paid Rights NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,331,128,130. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $61,628, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 82Dynamic Asset Allocation Balanced Fund F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 1,000 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $350,404,400 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $237,927,019) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $2,618,974 $2,563,657 $55,317 Australian Dollar Sell 10/18/13 2,618,974 2,533,514 (85,460) Singapore Dollar Sell 11/20/13 2,217,764 2,179,765 (37,999) Swiss Franc Sell 12/18/13 1,357,329 1,309,623 (47,706) Barclays Bank PLC Australian Dollar Sell 10/18/13 60,481 2,052 (58,429) Brazilian Real Buy 10/18/13 1,225,494 1,228,599 (3,105) Brazilian Real Sell 10/18/13 1,225,494 1,220,521 (4,973) British Pound Sell 12/18/13 9,011,884 8,774,343 (237,541) Canadian Dollar Sell 10/18/13 358,475 346,619 (11,856) Euro Sell 12/18/13 1,471,791 1,461,865 (9,926) Hong Kong Dollar Sell 11/20/13 1,207,283 1,207,602 319 Hungarian Forint Buy 12/18/13 1,221,771 1,225,459 (3,688) Japanese Yen Sell 11/20/13 1,347,038 1,361,920 14,882 Mexican Peso Buy 10/18/13 793,493 807,905 (14,412) Norwegian Krone Buy 12/18/13 51,969 40,602 11,367 Singapore Dollar Buy 11/20/13 1,179,151 1,180,085 (934) Swedish Krona Buy 12/18/13 111,353 108,050 3,303 Swiss Franc Sell 12/18/13 1,384,770 1,336,210 (48,560) Citibank, N.A. Australian Dollar Buy 10/18/13 1,980,329 1,979,472 857 Australian Dollar Sell 10/18/13 1,980,329 1,926,762 (53,567) Dynamic Asset Allocation Balanced Fund 83 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $237,927,019) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Brazilian Real Buy 10/18/13 $405,396 $409,025 $(3,629) Brazilian Real Sell 10/18/13 405,396 403,264 (2,132) British Pound Buy 12/18/13 49,349 48,906 443 British Pound Sell 12/18/13 49,349 49,365 16 Canadian Dollar Buy 10/18/13 1,324,434 1,332,275 (7,841) Canadian Dollar Sell 10/18/13 1,324,434 1,309,318 (15,116) Danish Krone Sell 12/18/13 1,432,998 1,447,660 14,662 Euro Buy 12/18/13 1,377,208 1,348,002 29,206 Euro Sell 12/18/13 1,377,208 1,377,949 741 Japanese Yen Buy 11/20/13 2,639,054 2,653,555 (14,501) Japanese Yen Sell 11/20/13 2,639,054 2,629,394 (9,660) New Taiwan Dollar Buy 11/20/13 1,991,511 2,003,236 (11,725) Swiss Franc Sell 12/18/13 1,445,074 1,348,303 (96,771) Credit Suisse International Australian Dollar Buy 10/18/13 10,613,727 10,303,651 310,076 Australian Dollar Sell 10/18/13 10,613,727 10,436,599 (177,128) British Pound Sell 12/18/13 3,610,708 3,448,505 (162,203) Canadian Dollar Sell 10/18/13 543,922 534,318 (9,604) Czech Koruna Buy 12/18/13 826,346 814,428 11,918 Czech Koruna Sell 12/18/13 826,346 801,037 (25,309) Euro Buy 12/18/13 4,083,858 3,976,135 107,723 Euro Sell 12/18/13 4,083,858 4,062,354 (21,504) Japanese Yen Sell 11/20/13 7,370,962 7,318,211 (52,751) Mexican Peso Buy 10/18/13 345,263 363,723 (18,460) New Zealand Dollar Sell 10/18/13 1,188,553 1,112,178 (76,375) Norwegian Krone Sell 12/18/13 922,379 901,243 (21,136) South African Rand Buy 10/18/13 2,401,458 2,418,838 (17,380) South African Rand Sell 10/18/13 2,401,458 2,389,995 (11,463) South Korean Won Buy 11/20/13 1,597,132 1,601,860 (4,728) Swedish Krona Buy 12/18/13 1,319,075 1,279,900 39,175 Swiss Franc Sell 12/18/13 4,740,749 4,574,086 (166,663) Deutsche Bank AG Australian Dollar Buy 10/18/13 158,892 357,666 (198,774) British Pound Sell 12/18/13 8,413 4,419 (3,994) Canadian Dollar Sell 10/18/13 475,605 486,171 10,566 Euro Sell 12/18/13 6,925,549 6,899,142 (26,407) Japanese Yen Buy 11/20/13 1,312,111 1,310,393 1,718 Japanese Yen Sell 11/20/13 1,312,111 1,298,463 (13,648) Norwegian Krone Buy 12/18/13 1,316,509 1,361,655 (45,146) Swiss Franc Sell 12/18/13 1,305,546 1,255,787 (49,759) Goldman Sachs International Australian Dollar Buy 10/18/13 1,284,092 1,329,442 (45,350) British Pound Buy 12/18/13 1,348,433 1,324,468 23,965 84Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $237,927,019) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. British Pound Sell 12/18/13 $1,348,433 $1,295,820 $(52,613) Canadian Dollar Sell 10/18/13 1,341,028 1,331,776 (9,252) Euro Sell 12/18/13 27,062 21,307 (5,755) Japanese Yen Sell 11/20/13 3,943,964 3,981,382 37,418 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 1,330,036 1,295,644 34,392 Australian Dollar Sell 10/18/13 1,330,036 1,296,069 (33,967) Canadian Dollar Sell 10/18/13 1,294,254 1,264,145 (30,109) Chinese Yuan Sell 11/20/13 2,352,543 2,335,111 (offshore) (17,432) Euro Buy 12/18/13 1,345,139 1,310,331 34,808 Euro Sell 12/18/13 1,345,139 1,327,374 (17,765) Japanese Yen Sell 11/20/13 2,782,143 2,812,886 30,743 New Taiwan Dollar Buy 11/20/13 1,991,514 2,000,453 (8,939) Swedish Krona Buy 12/18/13 129,014 125,176 3,838 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 1,343,269 1,367,796 (24,527) Brazilian Real Buy 10/18/13 1,084,488 1,041,225 43,263 Brazilian Real Sell 10/18/13 1,084,488 1,038,398 (46,090) British Pound Sell 12/18/13 1,440,335 1,368,167 (72,168) Canadian Dollar Sell 10/18/13 633,201 632,367 (834) Czech Koruna Buy 12/18/13 826,341 814,363 11,978 Czech Koruna Sell 12/18/13 826,341 800,950 (25,391) Euro Sell 12/18/13 5,773,231 5,605,789 (167,442) Japanese Yen Sell 11/20/13 4,102 43,242 39,140 Malaysian Ringgit Buy 11/20/13 3,161,986 3,241,624 (79,638) Malaysian Ringgit Sell 11/20/13 3,161,986 3,133,333 (28,653) Mexican Peso Buy 10/18/13 569,965 568,353 1,612 Norwegian Krone Buy 12/18/13 132,891 140,902 (8,011) Polish Zloty Buy 12/18/13 1,193,342 1,186,798 6,544 Singapore Dollar Sell 11/20/13 479,568 447,862 (31,706) South African Rand Buy 10/18/13 2,401,816 2,422,852 (21,036) South African Rand Sell 10/18/13 2,401,816 2,390,755 (11,061) South Korean Won Buy 11/20/13 798,566 792,415 6,151 Swedish Krona Buy 12/18/13 600,987 585,329 15,658 Swiss Franc Buy 12/18/13 1,341,064 1,331,049 10,015 Swiss Franc Sell 12/18/13 1,354,453 1,310,277 (44,176) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 1,314,100 1,349,858 (35,758) Euro Sell 12/18/13 1,751,210 1,684,220 (66,990) Hungarian Forint Buy 12/18/13 1,221,771 1,225,631 (3,860) Japanese Yen Sell 11/20/13 1,346,972 1,321,066 (25,906) Dynamic Asset Allocation Balanced Fund 85 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $237,927,019) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 $970,594 $992,982 $(22,388) Brazilian Real Buy 10/18/13 1,871,638 1,828,184 43,454 Brazilian Real Sell 10/18/13 1,871,638 1,826,178 (45,460) Canadian Dollar Sell 10/18/13 198,743 204,374 5,631 Czech Koruna Buy 12/18/13 826,341 814,402 11,939 Czech Koruna Sell 12/18/13 826,341 801,531 (24,810) Euro Buy 12/18/13 1,336,479 1,359,639 (23,160) Mexican Peso Buy 10/18/13 755,568 762,162 (6,594) Norwegian Krone Buy 12/18/13 1,310,904 1,285,264 25,640 Singapore Dollar Sell 11/20/13 1,311,559 1,264,851 (46,708) South Korean Won Buy 11/20/13 1,597,132 1,579,596 17,536 Swedish Krona Buy 12/18/13 38,164 37,006 1,158 Swiss Franc Sell 12/18/13 1,384,770 1,331,794 (52,976) UBS AG Australian Dollar Sell 10/18/13 1,750,983 1,548,616 (202,367) British Pound Sell 12/18/13 4,922,736 4,732,856 (189,880) Canadian Dollar Sell 10/18/13 2,083,500 2,051,692 (31,808) Euro Buy 12/18/13 4,068,026 3,968,099 99,927 Euro Sell 12/18/13 4,068,026 4,043,008 (25,018) Japanese Yen Sell 11/20/13 133,221 99,501 (33,720) Mexican Peso Buy 10/18/13 153,459 173,177 (19,718) New Zealand Dollar Buy 10/18/13 1,412,143 1,320,763 91,380 New Zealand Dollar Sell 10/18/13 1,412,143 1,338,120 (74,023) Norwegian Krone Buy 12/18/13 34,823 54,280 (19,457) Singapore Dollar Sell 11/20/13 120,132 98,007 (22,125) Swedish Krona Buy 12/18/13 1,332,215 1,292,313 39,902 Swiss Franc Sell 12/18/13 2,786,249 2,679,468 (106,781) Turkish Lira Buy 12/18/13 1,181,874 1,221,671 (39,797) Turkish Lira Sell 12/18/13 1,181,874 1,198,402 16,528 WestPac Banking Corp. Australian Dollar Buy 10/18/13 734,352 808,231 (73,879) Canadian Dollar Buy 10/18/13 696,667 698,129 (1,462) Canadian Dollar Sell 10/18/13 696,667 681,948 (14,719) Euro Sell 12/18/13 13,620,256 13,272,270 (347,986) Japanese Yen Sell 11/20/13 5,190,428 5,196,866 6,438 Total 86 Dynamic Asset Allocation Balanced Fund FUTURES CONTRACTS OUTSTANDING at 9/30/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 573 $22,317,528 Dec-13 $(21,318) FTSE 100 Index (Short) 125 13,010,905 Dec-13 373,005 MSCI EAFE Index Mini (Long) 138 12,524,880 Dec-13 (126,686) OMXS 30 Index (Short) 129 2,529,638 Oct-13 31,995 Russell 2000 Index Mini (Short) 217 23,249,380 Dec-13 (421,414) S&P 500 Index (Long) 24 10,045,800 Dec-13 (44,740) S&P 500 Index E-Mini (Long) 1,232 103,136,880 Dec-13 (489,104) S&P 500 Index E-Mini (Short) 316 26,453,940 Dec-13 124,188 S&P Mid Cap 400 Index E-Mini (Long) 197 24,439,820 Dec-13 240,346 SPI 200 Index (Long) 115 14,008,546 Dec-13 (38,032) SPI 200 Index (Short) 20 2,436,269 Dec-13 5,595 Tokyo Price Index (Short) 62 7,546,976 Dec-13 (132,742) U.S. Treasury Bond 30 yr (Long) 104 13,871,000 Dec-13 309,365 U.S. Treasury Bond 30 yr (Short) 2 266,750 Dec-13 (5,105) U.S. Treasury Bond Ultra 30 yr (Long) 62 8,809,813 Dec-13 202,657 U.S. Treasury Note 2 yr (Long) 207 45,594,985 Dec-13 133,623 U.S. Treasury Note 2 yr (Short) 151 33,260,110 Dec-13 (97,021) U.S. Treasury Note 5 yr (Long) 452 54,713,188 Dec-13 777,618 U.S. Treasury Note 5 yr (Short) 13 1,573,609 Dec-13 (19,876) U.S. Treasury Note 10 yr (Long) 173 21,865,578 Dec-13 474,070 U.S. Treasury Note 10 yr (Short) 42 5,308,406 Dec-13 (116,363) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $39,379,219) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, October 1, 2043 $36,000,000 10/10/13 $39,379,219 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Swap counterparty/ premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum depreciation Barclays Bank PLC GBP 2,430,000 $— 8/15/31 3.6% 6 month GBP- $(244,096) LIBOR-BBA Goldman Sachs International GBP 2,430,000 — 9/23/31 6 month GBP- 3.1175% (44,177) LIBOR-BBA Total $— Dynamic Asset Allocation Balanced Fund 87 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $88,982,900 E $37,983 12/18/15 3 month USD- 0.75% $(149,711) LIBOR-BBA 38,838,400 E 50,610 12/18/18 3 month USD- 2.05% (12,107) LIBOR-BBA 7,748,700 E 74,846 12/18/43 3 month USD- 3.85% 181,537 LIBOR-BBA 20,225,700 E (15,081) 12/18/23 3 month USD- 3.15% (363,974) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $298,279 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(7,035) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 96,509 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,442) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,285,831 — 1/12/41 4.00% (1 month Synthetic TRS Index (66,721) USD-LIBOR) 4.00% 30 year Fannie Mae pools 896,259 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,953) USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,770 — 1/12/38 6.50% (1 month Synthetic TRS Index (52) USD-LIBOR) 6.50% 30 year Fannie Mae pools 64,362 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (506) USD-LIBOR 6.50% 30 year Fannie Mae pools 36,084 — 1/12/41 5.00% (1 month Synthetic MBX Index 362 USD-LIBOR) 5.00% 30 year Fannie Mae pools 524,227 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,161) USD-LIBOR) 4.00% 30 year Fannie Mae pools 85,718 — 1/12/40 5.00% (1 month Synthetic MBX Index 807 USD-LIBOR) 5.00% 30 year Fannie Mae pools 642,046 — 1/12/40 4.50% (1 month Synthetic MBX Index 10,489 USD-LIBOR) 4.50% 30 year Fannie Mae pools 88 Dynamic Asset Allocation Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,357,284 $— 1/12/41 5.00% (1 month Synthetic MBX Index $13,620 USD-LIBOR) 5.00% 30 year Fannie Mae pools 816,020 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,189 USD-LIBOR) 5.00% 30 year Fannie Mae pools 144,310 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,358 USD-LIBOR) 5.00% 30 year Fannie Mae pools 468,376 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,407 USD-LIBOR) 5.00% 30 year Fannie Mae pools 339,618 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,196 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,716 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (18) USD-LIBOR 6.00% 30 year Fannie Mae pools 11,270 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (89) USD-LIBOR 6.50% 30 year Fannie Mae pools 680,429 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,346) USD-LIBOR 6.50% 30 year Fannie Mae pools 370,626 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (614) USD-LIBOR 6.00% 30 year Fannie Mae pools 485,967 — 1/12/38 6.50% (1 month Synthetic MBX Index 3,818 USD-LIBOR) 6.50% 30 year Fannie Mae pools 264,770 — 1/12/39 6.00% (1 month Synthetic MBX Index 438 USD-LIBOR) 6.00% 30 year Fannie Mae pools 102,948 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (626) USD-LIBOR 5.50% 30 year Fannie Mae pools 51,411 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (313) USD-LIBOR 5.50% 30 year Fannie Mae pools 51,411 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (313) USD-LIBOR 5.50% 30 year Fannie Mae pools 298,279 — 1/12/41 4.50% (1 month Synthetic TRS Index (7,035) USD-LIBOR) 4.50% 30 year Fannie Mae pools 103,199 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (628) USD-LIBOR 5.50% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 89 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $268,117 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(1,630) USD-LIBOR 5.50% 30 year Fannie Mae pools 103,199 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (628) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,504 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (20) USD-LIBOR 6.50% 30 year Fannie Mae pools 79,385 — 1/12/41 5.00% (1 month Synthetic MBX Index 797 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 216,250 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,699) USD-LIBOR 6.50% 30 year Fannie Mae pools 206,022 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,253) USD-LIBOR 5.50% 30 year Fannie Mae pools 121,460 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (954) USD-LIBOR 6.50% 30 year Fannie Mae pools 346,924 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 9,121 USD-LIBOR 5.00% 30 year Fannie Mae pools 975,341 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,184 USD-LIBOR 4.00% 30 year Fannie Mae pools 87,276 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (686) USD-LIBOR 6.50% 30 year Fannie Mae pools 91,784 243 1/12/38 (6.50%) 1 month Synthetic MBX Index (413) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 627,351 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,295 USD-LIBOR) 5.00% 30 year Fannie Mae pools 613,433 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,156 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 501 — 2/13/14 (3 month USD- A basket (319,263) LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 11,544 — 2/13/14 3 month USD- Russell 1000 Total (1,358) LIBOR-BBA minus Return Index 0.15% 90 Dynamic Asset Allocation Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $3,581,751 $— 1/12/41 4.50% (1 month Synthetic MBX Index $59,066 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 298,279 — 1/12/41 4.50% (1 month Synthetic TRS Index (7,035) USD-LIBOR) 4.50% 30 year Fannie Mae pools 784,849 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,218 USD-LIBOR 4.00% 30 year Fannie Mae pools 975,839 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,192 USD-LIBOR 4.00% 30 year Fannie Mae pools 975,839 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,192 USD-LIBOR 4.00% 30 year Fannie Mae pools Goldman Sachs International 300,709 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,610) USD-LIBOR) 6.00% 30 year Fannie Mae pools 54,720 — 1/12/38 6.50% (1 month Synthetic TRS Index (241) USD-LIBOR) 6.50% 30 year Fannie Mae pools 115,887 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,804) USD-LIBOR) 4.00% 30 year Fannie Mae pools 114,510 — 1/12/41 4.50% (1 month Synthetic TRS Index (2,701) USD-LIBOR) 4.50% 30 year Fannie Mae pools 239,735 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,583) USD-LIBOR) 4.00% 30 year Fannie Mae pools 239,735 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,583) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,684,799 — 1/12/41 4.00% (1 month Synthetic TRS Index (41,796) USD-LIBOR) 4.00% 30 year Fannie Mae pools 525,913 — 1/12/41 4.50% (1 month Synthetic TRS Index (12,404) USD-LIBOR) 4.50% 30 year Fannie Mae pools 957,933 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,913) USD-LIBOR) 4.00% 30 year Fannie Mae pools 978,873 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,087) USD-LIBOR) 4.50% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 91 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $223,017 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(5,260) USD-LIBOR) 4.50% 30 year Fannie Mae pools 76,098 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,185) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,508 — 1/12/38 6.50% (1 month Synthetic TRS Index (20) USD-LIBOR) 6.50% 30 year Fannie Mae pools 127,900 — 1/12/41 4.50% (1 month Synthetic TRS Index (3,017) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,243,380 — 1/12/40 4.00% (1 month Synthetic TRS Index (23,824) USD-LIBOR) 4.00% 30 year Fannie Mae pools 393,419 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,125) USD-LIBOR) 4.00% 30 year Fannie Mae pools 58,977 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (463) USD-LIBOR 6.50% 30 year Fannie Mae pools 70,748 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (556) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,340,410 — 1/12/41 4.00% (1 month Synthetic TRS Index (20,867) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,305,387 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,255) USD-LIBOR 6.50% 30 year Fannie Mae pools 22,289 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 98 USD-LIBOR 6.50% 30 year Fannie Mae pools 21,302 — 1/12/39 6.00% (1 month Synthetic TRS Index (256) USD-LIBOR) 6.00% 30 year Fannie Mae pools 298,279 — 1/12/41 4.50% (1 month Synthetic TRS Index (7,035) USD-LIBOR) 4.50% 30 year Fannie Mae pools 556,059 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,657) USD-LIBOR) 4.00% 30 year Fannie Mae pools 131,132 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 3,093 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,270,339 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 53,547 USD-LIBOR 4.50% 30 year Fannie Mae pools 92 Dynamic Asset Allocation Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $346,299 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(8,168) USD-LIBOR) 4.50% 30 year Fannie Mae pools 76,190 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 915 USD-LIBOR 6.00% 30 year Fannie Mae pools 173,582 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 2,707 USD-LIBOR 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB BBB–/P $1,504 $22,000 5/11/63 300 bp $(624) Index CMBX NA BBB BBB–/P 2,953 49,000 5/11/63 300 bp (1,785) Index CMBX NA BBB BBB–/P 6,050 98,000 5/11/63 300 bp (3,427) Index CMBX NA BBB BBB–/P 5,757 101,000 5/11/63 300 bp (4,010) Index Barclays Bank PLC CMBX NA BBB BBB+/P 8,647 78,000 5/11/63 300 bp 1,105 Index Citibank, N.A. EM Series 11 Index — (8,100) 300,000 6/20/14 (500 bp) (16,478) Credit Suisse International CMBX NA BBB BBB–/P 382 13,000 5/11/63 300 bp (875) Index CMBX NA BBB BB+/P 5,256 43,000 5/11/63 300 bp 1,098 Index CMBX NA BBB BBB–/P 4,171 43,000 5/11/63 300 bp 13 Index CMBX NA BBB BBB–/P 861 45,000 5/11/63 300 bp (3,490) Index CMBX NA BBB BBB–/P 388 50,000 5/11/63 300 bp (4,447) Index CMBX NA BBB BBB–/P 5,492 69,000 5/11/63 300 bp (1,180) Index CMBX NA BBB BBB–/P 9,717 86,000 5/11/63 300 bp 1,401 Index CMBX NA BBB B+/P 8,342 86,000 5/11/63 300 bp 25 Index Dynamic Asset Allocation Balanced Fund 93 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $7,022 $88,000 5/11/63 300 bp $(1,488) Index CMBX NA BBB BBB–/P 6,891 89,000 5/11/63 300 bp (1,715) Index CMBX NA BBB BBB–/P 5,855 89,000 5/11/63 300 bp (2,752) Index CMBX NA BBB BBB–/P 1,367 89,000 5/11/63 300 bp (7,239) Index CMBX NA BBB BBB–/P 2,738 90,000 5/11/63 300 bp (5,965) Index CMBX NA BBB BBB–/P 1,586 90,000 5/11/63 300 bp (7,117) Index CMBX NA BBB B+/P 7,212 99,000 5/11/63 300 bp (2,362) Index CMBX NA BBB BBB–/P 1,161 100,000 5/11/63 300 bp (8,509) Index CMBX NA BBB B+/P 11,036 144,000 5/11/63 300 bp (2,889) Index CMBX NA BBB BBB–/P 7,551 184,000 5/11/63 300 bp (10,242) Index NA HY Series 20 BBB–/P (960,553) 24,395,000 6/20/18 500 bp 487,968 Index CMBX NA BBB BBB+/P 111 1,000 5/11/63 300 bp 14 Index CMBX NA BBB BBB–/P 1,871 24,000 5/11/63 300 bp (450) Index CMBX NA BBB BBB–/P 3,779 39,000 5/11/63 300 bp 8 Index CMBX NA BBB BBB–/P 6,868 77,000 5/11/63 300 bp (584) Index CMBX NA BBB BBB–/P 8,562 78,000 5/11/63 300 bp 1,020 Index CMBX NA BBB BBB–/P 6,086 80,000 5/11/63 300 bp (1,650) Index CMBX NA BBB BBB–/P 9,068 82,000 5/11/63 300 bp 1,138 Index CMBX NA BBB BBB–/P 12,467 117,000 5/11/63 300 bp 1,153 Index CMBX NA BBB BBB+/P 16,264 154,000 5/11/63 300 bp 1,372 Index Deutsche Bank AG EM Series 11 Index — (37,840) 1,720,000 6/20/14 (500 bp) (88,122) NA HY Series 20 BBB–/P (981,553) 29,914,000 6/20/18 500 bp 794,674 Index 94 Dynamic Asset Allocation Balanced Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank N.A. NA HY Series 20 B+/P $(225,186) $6,798,000 6/20/18 500 bp $178,466 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation NA IG Series 21 BB+/P $(61,809) $5,835,000 12/20/18 100 bp $(7,142) Index NA IG Series 21 BBB–/P (95,004) 8,770,000 12/20/18 100 bp (12,839) Index NA IG Series 21 BBB+/P (27,115) 2,525,000 12/20/18 100 bp (3,458) Index NA IG Series 21 BBB+/P (36,933) 3,480,000 12/20/18 100 bp (4,329) Index NA IG Series 21 BBB+/P (92,261) 8,395,000 12/20/18 100 bp (13,610) Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. Dynamic Asset Allocation Balanced Fund 95 The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $36,936,299 $— $— Capital goods 53,270,168 — — Communication services 33,589,500 — — Conglomerates 14,560,708 — — Consumer cyclicals 83,924,517 360 — Consumer staples 68,959,679 — 65,367 Energy 60,925,955 — — Financials 125,748,846 — 841,355 Health care 93,840,321 — — Technology 98,867,509 — — Transportation 11,765,120 — — Utilities and power 16,508,144 — — Total common stocks Convertible bonds and notes — 155,859 — Convertible preferred stocks 168,454 440,360 — Corporate bonds and notes — 233,773,501 — Foreign government and agency bonds and notes — 10,183,863 — Investment companies 11,803,513 — — Mortgage-backed securities — 42,129,350 — Municipal bonds and notes — 425,970 — Preferred stocks 479,073 651,002 — Senior loans — 3,517,373 — U.S. government and agency mortgage obligations — 189,839,499 — Warrants — 3,256 — Short-term investments 305,498,587 24,775,824 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,949,881) $— Futures contracts 1,160,061 — — TBA sale commitments — (39,379,219) — Interest rate swap contracts — (780,886) — Total return swap contracts — (405,179) — Credit default contracts — 3,600,016 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 96 Dynamic Asset Allocation Balanced Fund Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value, including $2,804,800 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,063,835,032) $1,221,007,184 Affiliated issuers (identified cost $302,642,148) (Notes 1 and 5) 302,642,148 Foreign currency (cost $321,340) (Note 1) 322,851 Dividends, interest and other receivables 6,324,961 Receivable for shares of the fund sold 5,830,859 Receivable for investments sold 12,975,397 Receivable for sales of delayed delivery securities (Note 1) 40,654,343 Receivable for variation margin (Note 1) 747,447 Unrealized appreciation on forward currency contracts (Note 1) 1,271,347 Unrealized appreciation on OTC swap contracts (Note 1) 1,715,720 Premium paid on OTC swap contracts (Note 1) 2,213,232 Total assets LIABILITIES Payable to custodian 161,879 Payable for investments purchased 2,559,267 Payable for purchases of delayed delivery securities (Note 1) 198,880,530 Payable for shares of the fund repurchased 5,798,592 Payable for compensation of Manager (Note 2) 574,697 Payable for custodian fees (Note 2) 60,386 Payable for investor servicing fees (Note 2) 348,712 Payable for Trustee compensation and expenses (Note 2) 344,666 Payable for administrative services (Note 2) 5,356 Payable for distribution fees (Note 2) 794,852 Payable for variation margin (Note 1) 1,206,105 Unrealized depreciation on OTC swap contracts (Note 1) 1,116,874 Premium received on OTC swap contracts (Note 1) 177,258 Unrealized depreciation on forward currency contracts (Note 1) 4,221,228 TBA sale commitments, at value (proceeds receivable $39,379,219) (Note 1) 39,379,219 Collateral on securities loaned, at value (Note 1) 2,903,561 Collateral on certain derivative contracts, at value (Note 1) 5,760,000 Other accrued expenses 284,177 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,256,091,109 Undistributed net investment income (Note 1) 6,161,301 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (86,733,021) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 155,608,741 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Dynamic Asset Allocation Balanced Fund 97 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($969,273,002 divided by 73,466,719 shares) $13.19 Offering price per class A share (100/94.25 of $13.19)* $13.99 Net asset value and offering price per class B share ($81,246,825 divided by 6,180,720 shares)** $13.15 Net asset value and offering price per class C share ($114,906,801 divided by 8,891,098 shares)** $12.92 Net asset value and redemption price per class M share ($26,679,700 divided by 2,025,852 shares) $13.17 Offering price per class M share (100/96.50 of $13.17)* $13.65 Net asset value, offering price and redemption price per class R share ($12,512,073 divided by 954,644 shares) $13.11 Net asset value, offering price and redemption price per class R5 share ($11,915 divided by 902 shares) $13.21 Net asset value, offering price and redemption price per class R6 share ($10,947,423 divided by 828,480 shares) $13.21 Net asset value, offering price and redemption price per class Y share ($115,550,391 divided by 8,746,325 shares) $13.21 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 98 Dynamic Asset Allocation Balanced Fund Statement of operations Year ended 9/30/13 INVESTMENT INCOME Interest (net of foreign tax of $2,913) (including interest income of $279,789 from investments in affiliated issuers) (Note 5) $20,398,626 Dividends (net of foreign tax of $327,448) 15,648,725 Securities lending (Note 1) 55,952 Total investment income EXPENSES Compensation of Manager (Note 2) 7,021,376 Investor servicing fees (Note 2) 2,316,684 Custodian fees (Note 2) 189,018 Trustee compensation and expenses (Note 2) 116,717 Distribution fees (Note 2) 4,411,525 Administrative services (Note 2) 37,773 Other 529,099 Total expenses Expense reduction (Note 2) (29,616) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $7,024) (Notes 1 and 3) 47,543,778 Net realized gain on swap contracts (Note 1) 15,689,055 Net realized gain on futures contracts (Note 1) 27,497,452 Net realized loss on foreign currency transactions (Note 1) (115,682) Net realized gain on written options (Notes 1 and 3) 512,942 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,236,960) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 44,157,941 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 99 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $21,510,727 $21,460,165 Net realized gain on investments and foreign currency transactions 91,127,545 46,926,231 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 41,920,981 172,755,649 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (14,049,184) (14,910,054) Class B (621,914) (831,938) Class C (863,603) (958,614) Class M (256,337) (268,070) Class R (153,326) (167,788) Class R5 (201) (48) Class R6 (93,613) (50) Class Y (3,044,880) (3,523,769) Decrease from capital share transactions (Note 4) (114,702,305) (133,881,070) Total increase in net assets NET ASSETS Beginning of year 1,310,354,240 1,223,753,596 End of year (including undistributed net investment income of $6,161,301 and distributions in excess of net investment income of $5,723,446, respectively) The accompanying notes are an integral part of these financial statements. 100 Dynamic Asset Allocation Balanced Fund This page left blank intentionally. Dynamic Asset Allocation Balanced Fund 101 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class A September 30, 2013 .21 1.28 (.19) — — 1.02 1.71 190 September 30, 2012 .20 1.89 (.19) — — 1.06 1.76 182 September 30, 2011 .21 (.28) (.41) — — e 1.06 1.91 158 September 30, 2010 .27 .94 (.56) — f — 1.10 g 2.71 g 138 September 30, 2009 .21 .05 h (.45) — f — 1.23 g,i 2.54 g 201 Class B September 30, 2013 .12 1.29 (.10) — — 1.77 .96 190 September 30, 2012 .11 1.89 (.11) — — 1.81 1.02 182 September 30, 2011 .13 (.29) (.32) — — e 1.81 1.15 158 September 30, 2010 .20 .93 (.48) — f — 1.85 g 1.97 g 138 September 30, 2009 .14 .07 h (.39) — f — 1.98 g,i 1.76 g 201 Class C September 30, 2013 .12 1.25 (.10) — — 1.77 .96 190 September 30, 2012 .11 1.85 (.11) — — 1.81 1.01 182 September 30, 2011 .13 (.28) (.33) — — e 1.81 1.16 158 September 30, 2010 .19 .92 (.48) — f — 1.85 g 1.96 g 138 September 30, 2009 .15 .04 h (.39) — f — 1.98 g,i 1.79 g 201 Class M September 30, 2013 .15 1.28 (.13) — — 1.52 1.20 190 September 30, 2012 .14 1.89 (.14) — — 1.56 1.27 182 September 30, 2011 .15 (.28) (.35) — — e 1.56 1.41 158 September 30, 2010 .22 .93 (.50) — f — 1.60 g 2.20 g 138 September 30, 2009 .17 .05 h (.41) — f — 1.73 g,i 2.04 g 201 Class R September 30, 2013 .18 1.28 (.16) — — 1.27 1.46 190 September 30, 2012 .17 1.88 (.17) — — 1.31 1.52 182 September 30, 2011 .18 (.28) (.38) — — e 1.31 1.66 158 September 30, 2010 .25 .92 (.53) — f — 1.35 g 2.45 g 138 September 30, 2009 .19 .04 h (.43) — f — 1.48 g,i 2.31 g 201 Class R5 September 30, 2013 .25 1.29 (.23) — — .75 1.98 190 September 30, 2012† .06 .55 (.05) — — * 11 .19* .47* 182 Class R6 September 30, 2013 .25 1.30 (.24) — — .65 1.94 190 September 30, 2012† .06 .56 (.06) — — * 11 .16* .49* 182 Class Y September 30, 2013 .25 1.28 (.22) — — .77 1.98 190 September 30, 2012 .23 1.89 (.22) — — .81 2.01 182 September 30, 2011 .24 (.29) (.44) — — e .81 2.16 158 September 30, 2010 .30 .94 (.58) — f — .85 g 2.99 g 138 September 30, 2009 .24 .03 h (.47) — f — .98 g,i 2.88 g 201 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 102 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Balanced Fund 103 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Amount represents less than $0.01 per share. g Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 h The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 104 Dynamic Asset Allocation Balanced Fund Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam Dynamic Asset Allocation Balanced Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust) a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return. Total return is composed of capital appreciation and income. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage backed investments). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Dynamic Asset Allocation Balanced Fund 105 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated 106 Dynamic Asset Allocation Balanced Fund and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or Dynamic Asset Allocation Balanced Fund 107 loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, 108 Dynamic Asset Allocation Balanced Fund restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,278,376 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,755,088 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,844,922. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss Dynamic Asset Allocation Balanced Fund109 if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $2,804,800 and the fund received cash collateral of $2,903,561. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 110 Dynamic Asset Allocation Balanced Fund The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $76,382,126 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $76,382,126 N/A $76,382,126 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from realized gains and losses on certain futures contracts, from interest on payment-in-kind securities, from straddle loss deferrals, from income on swap contracts, and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $9,457,078 to decrease distributions in excess of net investment income, $834,713 to increase paid-in-capital and $10,291,791 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $168,279,904 Unrealized depreciation (17,768,020) Net unrealized appreciation 150,511,884 Undistributed ordinary income 4,439,979 Capital loss carryforward (76,382,126) Cost for federal income tax purposes $1,373,075,150 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Dynamic Asset Allocation Balanced Fund111 Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. Putnam Management has contractually agreed, through June 30, 2014 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,617,964 ClassR5 17 ClassB 146,280 ClassR6 2,460 ClassC 182,129 ClassY 303,820 ClassM 42,827 Total ClassR 21,187 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,149 under the expense offset arrangements and by $27,467 under the brokerage/service arrangements. 112 Dynamic Asset Allocation Balanced Fund Each independent Trustee of the fund receives an annual Trustee fee, of which $979, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,301,785 ClassM 182,857 ClassB 830,345 ClassR 60,278 ClassC 1,036,260 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $233,138 and $3,427 from the sale of classA and classM shares, respectively, and received $38,938 and $3,468 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $54 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,792,866,075 and $1,802,304,274, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,852,500 and $1,852,813, respectively. Dynamic Asset Allocation Balanced Fund113 Written option transactions during the reporting period are summarized as follows: Written option Written swap contract option contract Written swap amounts/number Written option amounts option premiums of contracts premiums Written options outstanding at the beginning of the reporting period $162,482,140 $13,681,990 15,316 $11,028 Options opened 45,134,000 — 33,662 19,167 Options exercised (14,426,000) (8,335) (9,990) (2,173) Options expired — — (10,708) (14,433) Options closed (193,190,140) (13,673,655) (28,280) (13,589) Written options outstanding at the end of the reporting period $— $— — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 10,501,006 $131,926,892 8,927,475 $99,884,741 Shares issued in connection with reinvestment of distributions 1,056,302 13,435,911 1,257,056 14,150,244 11,557,308 145,362,803 10,184,531 114,034,985 Shares repurchased (13,724,017) (170,585,671) (18,967,701) (209,753,686) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 923,660 $11,533,613 745,478 $8,333,663 Shares issued in connection with reinvestment of distributions 46,748 590,854 69,627 778,171 970,408 12,124,467 815,105 9,111,834 Shares repurchased (2,036,535) (25,377,145) (2,501,001) (27,815,958) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 1,876,923 $23,395,211 943,190 $10,359,394 Shares issued in connection with reinvestment of distributions 64,380 802,644 79,629 877,473 1,941,303 24,197,855 1,022,819 11,236,867 Shares repurchased (1,476,857) (18,071,417) (1,912,370) (20,815,164) Net increase (decrease) 114 Dynamic Asset Allocation Balanced Fund Year ended 9/30/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 457,385 $5,685,591 426,293 $4,652,129 Shares issued in connection with reinvestment of distributions 19,925 253,247 23,285 260,892 477,310 5,938,838 449,578 4,913,021 Shares repurchased (294,371) (3,658,225) (526,338) (5,887,498) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 228,891 $2,848,425 301,013 $3,317,231 Shares issued in connection with reinvestment of distributions 11,592 146,290 14,371 160,644 240,483 2,994,715 315,384 3,477,875 Shares repurchased (286,692) (3,565,504) (328,610) (3,667,736) Net decrease For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 882 $10,000 Shares issued in connection with reinvestment of distributions 16 201 4 48 16 201 886 10,048 Shares repurchased — Net increase 16 For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 855,186 $10,913,313 882 $10,000 Shares issued in connection with reinvestment of distributions 7,106 93,613 4 50 862,292 11,006,926 886 10,050 Shares repurchased (34,698) (450,111) — — Net increase Dynamic Asset Allocation Balanced Fund 115 Year ended 9/30/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 6,144,530 $77,109,191 3,588,665 $40,460,899 Shares issued in connection with reinvestment of distributions 234,771 2,971,439 308,616 3,477,340 6,379,301 80,080,630 3,897,281 43,938,239 Shares repurchased (13,889,840) (174,700,667) (4,756,731) (52,673,947) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 902 100% $11,915 ClassR6 903 0.1 11,929 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $296,854,200 $153,649,928 $306,747,126 $222,304 $143,757,002 Putnam Short Term Investment Fund* — 392,866,654 236,885,069 57,485 155,981,585 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 116 Dynamic Asset Allocation Balanced Fund Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (contract amount) 5,000 Purchased swap option contracts (contract amount) $25,000,000 Written equity option contracts (contract amount) (Note 3) 5,000 Written swap option contracts (contract amount) (Note 3) $16,500,000 Futures contracts (number of contracts) 7,000 Forward currency contracts (contract amount) $523,300,000 OTC interest rate swap contracts (notional) $153,200,000 Centrally cleared interest rate swap contracts (notional) $38,500,000 OTC total return swap contracts (notional) $172,100,000 OTC credit default swap contracts (notional) $84,900,000 Centrally cleared credit default swap contracts (notional) $6,700,000 Warrants (number of warrants) 52,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized Credit contracts appreciation $3,900,144* Payables $300,128 Foreign exchange contracts Receivables 1,271,347 Payables 4,221,228 Investments, Receivables, Payables, Net assets — Net assets — Equity contracts Unrealized appreciation 778,385* Unrealized depreciation 1,594,657* Receivables, Payables, Net assets — Net assets — Interest rate contracts Unrealized appreciation 2,250,289* Unrealized depreciation 1,456,765* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Dynamic Asset Allocation Balanced Fund 117 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments under currency ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $9,762,607 $9,762,607 Foreign exchange contracts — — — 261,291 — $261,291 Equity contracts 1,497 18,748 32,768,884 — 4,870,270 $37,659,399 Interest rate contracts — (51,715) (5,271,432) — 1,056,178 $(4,266,969) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments under currency ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(1,598,756) $(1,598,756) Foreign exchange contracts — — — (2,547,751) — $(2,547,751) Equity contracts (9,492) (948) (858,486) — (3,522,948) $(4,391,874) Interest rate contracts — (146,044) 1,693,933 — 250,705 $1,798,594 Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 118 Dynamic Asset Allocation Balanced Fund Federal tax information (Unaudited) The fund designated 44.47% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 60.04%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $14,229,700 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Dynamic Asset Allocation Balanced Fund 119 About the Trustees Independent Trustees 120 Dynamic Asset Allocation Balanced Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Dynamic Asset Allocation Balanced Fund 121 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 122 Dynamic Asset Allocation Balanced Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Dynamic Asset Allocation Balanced Fund 123 Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund® with automatically adjusting allocations to Absolute Return 300 Fund® stocks, bonds, and money market instruments, Absolute Return 500 Fund® becoming more conservative over time. Absolute Return 700 Fund® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 124 Dynamic Asset Allocation Balanced Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Auditors Robert T. Burns PricewaterhouseCoopers LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Balanced Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2013	$154,835	$	$31,190	$ — September 30, 2012	$220,012	$	$31,591	$2,522 For the fiscal years ended September 30, 2013 and September 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $181,190 and $196,121 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
